[exhibit101notepurchaseag001.jpg]
Execution Version GOLDEN STATE WATER COMPANY $160,000,000 2.17% Series A Senior
Notes due July 8, 2030 and 2.90% Series B Senior Notes due July 8, 2040
_____________ NOTE PURCHASE AGREEMENT _____________ Dated as of July 8, 2020
Note Purchase Agreement (Golden State Water) 4849-4417-9624 v21.docx 4306890



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag002.jpg]
TABLE OF CONTENTS SECTION HEADING PAGE SECTION 1. AUTHORIZATION OF NOTES
.......................................................................... 1
SECTION 2. SALE AND PURCHASE OF NOTES
................................................................... 1 SECTION 3.
CLOSING
.......................................................................................................
2 SECTION 4. CONDITIONS TO CLOSING
............................................................................. 2
Section 4.1. Representations and Warranties
............................................................ 2 Section 4.2.
Performance; No Default
....................................................................... 2
Section 4.3. Compliance Certificates
........................................................................ 3
Section 4.4. Opinions of Counsel
.............................................................................. 3
Section 4.5. Purchase Permitted By Applicable Law, Etc
........................................ 3 Section 4.6. Sale of Other Notes
...............................................................................
3 Section 4.7. Payment of Special Counsel Fees
.......................................................... 3 Section 4.8.
Private Placement Number
.................................................................... 4 Section
4.9. Changes in Corporate Structure
............................................................. 4 Section 4.10.
Funding Instructions
.............................................................................. 4
Section 4.11. Regulatory Approvals
............................................................................ 4
Section 4.12. Proceedings and Documents
.................................................................. 4 SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY ............................ 4
Section 5.1. Organization; Power and Authority
....................................................... 4 Section 5.2.
Authorization, Etc
..................................................................................
5 Section 5.3. Disclosure
..............................................................................................
5 Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
................................................................................................
5 Section 5.5. Financial Statements; Material Liabilities
............................................. 6 Section 5.6. Compliance with
Laws, Other Instruments, Etc .................................... 6 Section 5.7.
Governmental Authorizations, Etc
........................................................ 6 Section 5.8.
Litigation; Observance of Statutes and Orders
...................................... 6 Section 5.9. Taxes
......................................................................................................
7 Section 5.10. Title to property; Leases
........................................................................ 7
Section 5.11. Licenses, Permits, Etc
............................................................................ 7
Section 5.12. Compliance with ERISA
....................................................................... 7
Section 5.13. Private Offering by the Company
.......................................................... 8 Section 5.14. Use
of Proceeds; Margin Regulations
................................................... 8 Section 5.15. Existing
Indebtedness
............................................................................ 9
Section 5.16. Foreign Assets Control Regulations, Etc
............................................... 9 Section 5.17. Status under
Certain Statutes ...............................................................
10 -i-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag003.jpg]
Section 5.18. Disposition of the Bear Valley Electric Service Assets
...................... 10 SECTION 6. REPRESENTATIONS OF THE PURCHASERS
.................................................... 10 Section 6.1. Purchase
for Investment
...................................................................... 10
Section 6.2. Source of Funds
...................................................................................
10 SECTION 7. INFORMATION AS TO COMPANY
.................................................................. 12 Section
7.1. Financial and Business Information
.................................................... 12 Section 7.2. Officer’s
Certificate
............................................................................. 15
Section 7.3. Visitation
.............................................................................................
15 Section 7.4. Electronic Delivery
..............................................................................
15 SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES
............................................. 16 Section 8.1. Maturity
...............................................................................................
16 Section 8.2. Optional Prepayments with Make-Whole Amount
............................. 16 Section 8.3. Prepayments in Connection with
Dispositions of Property ................. 17 Section 8.4. Allocation of Partial
Prepayments ....................................................... 17 Section
8.5. Maturity; Surrender, Etc
...................................................................... 17
Section 8.6. Purchase of Notes
................................................................................
17 Section 8.7. Make-Whole Amount
.......................................................................... 18
Section 8.8. Payments Due on Non-Business Days
................................................ 19 SECTION 9. AFFIRMATIVE
COVENANTS
......................................................................... 20
Section 9.1. Compliance with Laws
........................................................................ 20
Section 9.2. Insurance
..............................................................................................
20 Section 9.3. Maintenance of Properties
................................................................... 20 Section
9.4. Payment of Taxes
................................................................................
20 Section 9.5. Corporate Existence, Etc
..................................................................... 21 Section
9.6. Books and Records
..............................................................................
21 Section 9.7. Priority of Obligations; Subsidiary Guarantors
................................... 21 SECTION 10. NEGATIVE COVENANTS
..............................................................................
21 Section 10.1. Disposition of Property
........................................................................ 21
Section 10.2. Liens on Property; Permitted Encumbrances
...................................... 22 Section 10.3. Merger, Consolidation,
Etc .................................................................. 23
Section 10.4. Change in Business
..............................................................................
24 Section 10.5. Transactions with Affiliates
................................................................ 24 Section
10.6. Restrictions on Sale and Leaseback Transactions
............................... 24 Section 10.7. Economic Sanctions, Etc
..................................................................... 24 Section
10.8. Financial Covenants
............................................................................ 24
SECTION 11. EVENTS OF DEFAULT
..................................................................................
26 SECTION 12. REMEDIES ON DEFAULT, ETC
..................................................................... 28 -ii-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag004.jpg]
Section 12.1. Acceleration
.........................................................................................
28 Section 12.2. Other Remedies
...................................................................................
29 Section 12.3. Rescission
............................................................................................
29 Section 12.4. No Waivers or Election of Remedies, Expenses, Etc
.......................... 30 SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION
OF NOTES .............................. 30 Section 13.1. Registration of Notes
........................................................................... 30
Section 13.2. Transfer and Exchange of Notes
......................................................... 30 Section 13.3.
Replacement of Notes
.......................................................................... 31
SECTION 14. PAYMENTS ON NOTES
.................................................................................
31 Section 14.1. Place of Payment
.................................................................................
31 Section 14.2. Home Office Payment
......................................................................... 31
Section 14.3. FATCA Information
............................................................................ 32
Section 14.4. Withholding Tax
..................................................................................
32 SECTION 15. EXPENSES, ETC
...........................................................................................
32 Section 15.1. Transaction Expenses
.......................................................................... 32
Section 15.2. Survival
................................................................................................
33 Section 15.3. Certain Taxes
.......................................................................................
33 SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
...............................................................................................
33 SECTION 17. AMENDMENT AND WAIVER
........................................................................ 33
Section 17.1. Requirements
.......................................................................................
33 Section 17.2. Solicitation of Holders of Notes
.......................................................... 34 Section 17.3.
Binding Effect, Etc
..............................................................................
34 Section 17.4. Notes Held by Company, Etc
.............................................................. 35 SECTION 18.
NOTICES
.....................................................................................................
35 SECTION 19. REPRODUCTION OF DOCUMENTS
................................................................ 35 SECTION 20.
CONFIDENTIAL INFORMATION
.................................................................... 36 SECTION
21. SUBSTITUTION OF PURCHASER
................................................................... 37 SECTION
22. MISCELLANEOUS
........................................................................................
37 Section 22.1. Successors and Assigns
....................................................................... 37
Section 22.2. Severability
..........................................................................................
37 Section 22.3. Construction, Etc
.................................................................................
37 Section 22.4. Counterparts
........................................................................................
38 Section 22.5. Governing Law
....................................................................................
38 -iii-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag005.jpg]
Section 22.6. Jurisdiction and Process; Waiver of Jury Trial
.................................... 38 Section 22.7. Accounting Terms
...............................................................................
39 -iv-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag006.jpg]
SCHEDULE A — Information Relating to Purchasers SCHEDULE B — Defined Terms
SCHEDULE 5.3 — Disclosure Materials SCHEDULE 5.4 — Subsidiaries of Company and
Ownership of Shares; Affiliates SCHEDULE 5.5 — Financial Statements SCHEDULE
5.15 — Existing Indebtedness SCHEDULE 10.2 — Existing Liens EXHIBIT 1 - A — Form
of 2.17% Series A Senior Note due July 8, 2030 EXHIBIT 1 - B — Form of 2.90%
Series B Senior Note due July 8, 2040 EXHIBIT 4.4(a) — Form of Opinion of
Special Counsel for the Company EXHIBIT 4.4(b) — Form of Opinion of Special
Counsel for the Purchasers EXHIBIT 14.4 — Form of US Tax Compliance Certificate
-v-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag007.jpg]
GOLDEN STATE WATER COMPANY 630 East Foothill Blvd. San Dimas, California 91773
$85,000,000 2.17% Series A Senior Notes due July 8, 2030 and $75,000,000 2.90%
Series B Senior Notes due July 8, 2040 July 8, 2020 TO EACH OF THE PURCHASERS
LISTED IN SCHEDULE A HERETO: Ladies and Gentlemen: Golden State Water Company, a
California corporation (together with any successor thereto that becomes a party
hereto pursuant to Section 10.3, the “Company”), agrees with each of the
Purchasers as follows: SECTION 1. AUTHORIZATION OF NOTES. The Company will
authorize the issue and sale of (i) $85,000,000 aggregate principal amount of
its 2.17% Series A Senior Notes, due July 8, 2030 (the “Series A Notes”) and
(ii) $75,000,000 aggregate principal amount of its 2.90% Series B Senior Notes
due July 8, 2040 (the “Series B Notes”; and together with the Series A Notes,
the “Notes” (in each case as amended, restated or otherwise modified from time
to time and including any such notes of the same Series issued in substitution
therefor pursuant to Section 13). The Series A Notes and Series B Notes shall be
substantially in the form set out in Schedule 1-A and 1-B, respectively.
References to “Series” of Notes shall refer to the Series A Notes or Series B
Notes, or all, as the context may require. Certain capitalized and other terms
used in this Agreement are defined in Schedule B. References to a “Schedule” or
an “Exhibit” are, unless otherwise specified, references to a Schedule or an
Exhibit attached to this Agreement. References to a “Section” are references to
a Section of this Agreement unless otherwise specified. SECTION 2. SALE AND
PURCHASE OF NOTES Subject to the terms and conditions of this Agreement, the
Company will issue and sell to each Purchaser and each Purchaser will purchase
from the Company, at the Closing provided for in Section 3, Notes of the Series
and in the principal amount specified opposite such Purchaser’s name in Schedule
A at the purchase price of 100% of the principal amount thereof. The



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag008.jpg]
Golden State Water Company Note Purchase Agreement Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder. SECTION 3. CLOSING. The sale and purchase of
the Notes to be purchased by each Purchaser shall occur at the offices of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at
10:00 a.m., New York time, at a closing (the “Closing”) on July 8, 2020 (the
“Closing Date”). At the Closing the Company will deliver to each Purchaser the
Notes of the Series to be purchased by such Purchaser in the form of a single
Note (or such greater number of Notes in denominations of at least $100,000 as
such Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to Wells Fargo Bank, N.A., ABA No.
121-000248, Account #4584-706535, Account Name: Golden State Water Company, Ref:
Note Purchase Agreement Proceeds. If at the Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in Section
4 not having been fulfilled to such Purchaser’s satisfaction or such failure by
the Company to tender such Notes. SECTION 4. CONDITIONS TO CLOSING. Each
Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions: Section
4.1. Representations and Warranties. The representations and warranties of the
Company in this Agreement shall be correct when made and as of the Closing Date.
Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing. Before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14) no Default or Event of
Default shall have occurred and be continuing. -2-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag009.jpg]
Golden State Water Company Note Purchase Agreement Section 4.3. Compliance
Certificates. (a) Officer’s Certificate. The Company shall have delivered to
such Purchaser an Officer’s Certificate, dated the Closing Date, certifying that
the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled. (b)
Secretary’s Certificate. The Company shall have delivered to such Purchaser a
certificate of its Secretary or Assistant Secretary, dated the Closing Date,
certifying as to (i) the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement, (ii) the Company’s organizational documents as then in
effect, (iii) the names and true signatures of the officers of the Company
authorized to sign this Agreement, the Notes and the other Transaction
Documents, and (iv) the good standing or similar certificate for the Company
from the appropriate Governmental Authorities of the State of California, dated
as of a recent date, and such other evidence of the status of the Company as
such Purchaser may reasonably request. Section 4.4. Opinions of Counsel. Such
Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated the date of the Closing (a) from Winston &
Strawn LLP, counsel for the Company, covering the matters set forth in Exhibit
4.4(a) and covering such other matters incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request (and the Company
hereby instructs its counsel to deliver such opinion to the Purchasers) and (b)
from Chapman and Cutler LLP, the Purchasers’ special counsel in connection with
such transactions, substantially in the form set forth in Exhibit 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request. Section 4.5. Purchase Permitted By Applicable Law, Etc. On
the Closing Date, such Purchaser’s purchase of Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted. Section 4.6. Sale of Other Notes.
Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A. Section 4.7. Payment of Special
Counsel Fees. Without limiting the provisions of Section 15.1, the Company shall
have paid on or before the Closing the fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
-3-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag010.jpg]
Golden State Water Company Note Purchase Agreement in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing.
Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each Series of Notes. Section 4.9. Changes in Corporate
Structure. The Company shall not have changed its jurisdiction of incorporation
or organization, as applicable, or been a party to any merger or consolidation
or succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5. Section 4.10. Funding Instructions. At least five
(5) Business Days prior to the Closing Date, each Purchaser shall have received
written instructions signed by a Responsible Officer on letterhead of the
Company confirming the information specified in Section 3 including (i) the name
and address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited. Each Purchaser has the right, but not the obligation, upon
written notice (which may be by email) to the Company, to elect to deliver a
micro deposit (less than $51.00) to the account identified in the written
instructions no later than two (2) Business Days prior to Closing. If a
Purchaser delivers a micro deposit, a Responsible Officer must verbally verify
the receipt and amount of the micro deposit to such Purchaser on a telephone
call initiated by such Purchaser prior to Closing. The Company shall not be
obligated to return the amount of the micro deposit, nor will the amount of the
micro deposit be netted against the Purchaser’s purchase price of the Notes.
Section 4.11. Regulatory Approvals. The issue and sale of the Notes shall have
been duly authorized by an order of the California Public Utilities Commission
and such order shall be in full force and effect on the date of the Closing and
all appeal periods, if any, applicable to such order shall have expired. Section
4.12 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request. SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE
COMPANY. The Company represents and warrants to each Purchaser that: Section
5.1. Organization; Power and Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected -4-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag011.jpg]
Golden State Water Company Note Purchase Agreement to have a Material Adverse
Effect. The Company has the corporate power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.
Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3. Disclosure. This Agreement and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in Schedule
5.3, and the financial statements listed in Schedule 5.5 (this Agreement and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since December 31, 2019, there has
been no change in the financial condition, operations, business or properties of
the Company or any of its Subsidiaries except changes that individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect. Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 is (except as noted therein) a complete and correct
list of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) the Company’s
Affiliates, other than Subsidiaries, and (iii) the Company’s directors and
senior officers. (b) All of the outstanding shares of capital stock or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Company and its Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Company or another Subsidiary free and clear
of any Lien that is prohibited by this Agreement. (c) Each Subsidiary is a
corporation or other legal entity duly organized, validly existing and, where
applicable, in good standing under the laws of its jurisdiction of organization,
and is duly qualified as a foreign corporation or other legal entity and, where
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties -5-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag012.jpg]
Golden State Water Company Note Purchase Agreement it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents. Section 5.6. Compliance with Laws, Other
Instruments, Etc. The execution, delivery and performance by the Company of this
Agreement and the Notes will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, shareholders agreement or any other Material agreement or instrument to
which the Company or any Subsidiary is bound or by which the Company or any
Subsidiary or any of their respective properties may be bound or affected, (ii)
conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or (iii)
violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary including,
without limitation, the Federal Power Act or any regulations of the Federal
Energy Regulatory Commission, or any successor agency thereof (“FERC”). Section
5.7. Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority,
including without limitation, FERC, is required in connection with the
execution, delivery or performance by the Company of this Agreement or the
Notes, other than the authorization of the California Public Utilities
Commission which has been obtained and remains in full force and effect (a copy
of which has been provided to the Purchasers) and all appeal periods, if any,
applicable to such authorization shall have expired. Section 5.8. Litigation;
Observance of Statutes and Orders. (a) There are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary or any property of
the Company or any Subsidiary in any court or before any arbitrator of any kind
or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. (b)
Neither the Company nor any Subsidiary is (i) in violation of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
(ii) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including without -6-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag013.jpg]
Golden State Water Company Note Purchase Agreement limitation Environmental
Laws, the USA PATRIOT Act or any of the other laws and regulations that are
referred to in Section 5.16), which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which is not individually or in the
aggregate Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The U.S. federal income
tax liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended 2015. Section
5.10. Title to Property; Leases. The Company and its Subsidiaries have good and
sufficient title to their respective Material properties, including all such
properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or purported to have been acquired by the Company or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business and the Disposition of the Bear Valley Electric Service Assets and
the stock of Bear Valley Electric Service, Inc. pursuant to the terms of the
Spin-off Agreement), in each case free and clear of Liens prohibited by this
Agreement, except for those defects in title and Liens that, individually or in
the aggregate, would not have a Material Adverse Effect. All Material leases are
valid and subsisting and are in full force and effect in all material respects.
Section 5.11. Licenses, Permits, Etc. The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
software, service marks, trademarks and trade names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others, (x) except in such cases where the lack of ownership or
possession of such Material items would not, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Effect, and (y) except for
those conflicts that, individually or in the aggregate, would not have a
Material Adverse Effect. Section 5.12. Compliance with ERISA. The Company and
each ERISA Affiliate have operated and administered each Plan in compliance with
all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that would, individually or in the aggregate, reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or section
4068 of ERISA or by the granting of a security interest in connection with -7-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag014.jpg]
Golden State Water Company Note Purchase Agreement the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material. (b) The present value of the aggregate benefit liabilities
under each of the Plans (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities. The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meaning specified in section 3 of ERISA. (c) The
Company and its ERISA Affiliates have not incurred withdrawal liabilities (and
are not subject to contingent withdrawal liabilities) under section 4201 or 4204
of ERISA in respect of Multiemployer Plans that individually or in the aggregate
are Material. (d) The expected postretirement benefit obligation (determined as
of the last day of the Company’s most recently ended fiscal year in accordance
with Financial Accounting Standards Board Accounting Standards Codification
Topic 715-60, without regard to liabilities attributable to continuation
coverage mandated by section 4980B of the Code) of the Company and its
Subsidiaries is not Material. (e) The execution and delivery of this Agreement
and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section 4975(c)(1)(A) -
(D) of the Code. The representation by the Company to each Purchaser in the
first sentence of this Section 5.12(e) is made in reliance upon and subject to
the accuracy of such Purchaser’s representation in Section 6.2 as to the sources
of the funds to be used to pay the purchase price of the Notes to be purchased
by such Purchaser. (f) The Company does not have any Non U.S. Plans. Section
5.13. Private Offering by the Company. Neither the Company nor anyone acting on
its behalf has offered the Notes or any similar Securities for sale to, or
solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchasers and not
more than ten (10) other Institutional Investors, each of which has been offered
the Notes at a private sale for investment. Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of section 5 of
the Securities Act or to the registration requirements of any Securities or blue
sky laws of any applicable jurisdiction. Section 5.14. Use of Proceeds; Margin
Regulations. The Company will apply the proceeds of the sale of the Notes
hereunder for general corporate purposes to the extent permitted by Sections 817
and 818 of the California Public Utilities Code. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any -8-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag015.jpg]
Golden State Water Company Note Purchase Agreement Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U. Section 5.15. Existing
Indebtedness. (a) Except as described therein, Schedule 5.15 sets forth a
complete and correct list of all outstanding Indebtedness of the Company as of
March 31, 2020 (including a description of the principal amount outstanding and
the issue and the maturity date), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company. The Company’s sole Subsidiary
does not have any outstanding Indebtedness. None of the Company’s existing
Indebtedness is secured or guaranteed by any Person. The Company is not in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company and no event or
condition exists with respect to any Indebtedness of the Company the outstanding
principal amount of which exceeds $4,000,000 that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment. (b) The Company is not a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
specifically indicated in Schedule 5.15. Section 5.16. Foreign Assets Control
Regulations, Etc. (a) Neither the Company nor any Controlled Entity (i) is a
Blocked Person, (ii) has been notified that its name appears or may in the
future appear on a State Sanctions List or (iii) is a target of sanctions that
have been imposed by the United Nations or the European Union. (b) Neither the
Company nor any Controlled Entity (i) has violated, been found in violation of,
or been charged or convicted under, any applicable U.S. Economic Sanctions Laws,
Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s
knowledge, is under investigation by any Governmental Authority for possible
violation of any U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or
Anti-Corruption Laws. (c) No part of the proceeds from the sale of the Notes
hereunder: (i) constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation -9-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag016.jpg]
Golden State Water Company Note Purchase Agreement of any U.S. Economic
Sanctions Laws or (C) otherwise in violation of any U.S. Economic Sanctions
Laws; (ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws. (d) The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws. Section 5.17. Status under Certain Statutes. Neither the
Company nor any Subsidiary is subject to regulation under the Investment Company
Act of 1940, as amended, the Public Utility Holding Company Act of 2005, as
amended, or the ICC Termination Act of 1995, as amended. Section 5.18.
Disposition of the Bear Valley Electric Service Assets. The Disposition of the
Bear Valley Electric Service Assets and the stock of Bear Valley Electric
Service, Inc. pursuant to the terms of the Spin-off Agreement has been
completed. SECTION 6. REPRESENTATIONS OF THE PURCHASERS. Section 6.1. Purchase
for Investment. Each Purchaser severally represents that it is purchasing the
Notes for its own account or for one or more separate accounts maintained by
such Purchaser or for the account of one or more pension or trust funds and not
with a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes. Each Purchaser severally represents as of
the Closing Date that it is an Accredited Investor for its own account or as a
fiduciary or agent for another Accredited Investor. Section 6.2. Source of
Funds. Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder: (a) the Source is an “insurance company
general account” (as the term is defined in the United States Department of
Labor’s Prohibited Transaction Exemption -10-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag017.jpg]
Golden State Water Company Note Purchase Agreement (“PTE”) 95-60) in respect of
which the reserves and liabilities (as defined by the annual statement for life
insurance companies approved by the National Association of Insurance
Commissioners (the “NAIC Annual Statement”)) for the general account contract(s)
held by or on behalf of any employee benefit plan together with the amount of
the reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95- 60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or (c) the Source
is either (i) an insurance company pooled separate account, within the meaning
of PTE 90-1 or (ii) a bank collective investment fund, within the meaning of the
PTE 91-38 and, except as disclosed by such Purchaser to the Company in writing
pursuant to this clause (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or (d) the Source constitutes assets of an “investment fund”
(within the meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), no employee benefit plan’s assets that are managed by
the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM maintains an ownership
interest in the Company that would cause the QPAM and the Company to be
“related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d);or (e) the Source constitutes assets of a “plan(s)”
(within the meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed
by an “in-house asset -11-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag018.jpg]
Golden State Water Company Note Purchase Agreement manager” or “INHAM” (within
the meaning of Part IV(a) of the INHAM Exemption), the conditions of Part I(a),
(g) and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a person
controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or (f) the Source is a governmental plan;
or (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or (h)
the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA. As used in this Section 6.2, the terms
“employee benefit plan,” “governmental plan,” and “separate account” shall have
the respective meanings assigned to such terms in section 3 of ERISA. SECTION 7.
INFORMATION AS TO COMPANY., Section 7.1. Financial and Business Information. The
Company shall deliver to each holder of a Note that is an Institutional
Investor: (a) Quarterly Statements — within 60 days (or such shorter period as
is the earlier of (x) 15 days greater than the period applicable to the filing
of the Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of, (i) a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such quarter, and (ii) consolidated statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter, setting forth in each case in
comparative form the figures for the corresponding periods in the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP -12-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag019.jpg]
Golden State Water Company Note Purchase Agreement applicable to quarterly
financial statements generally, and certified by a Senior Financial Officer as
fairly presenting, in all material respects, the financial position of the
companies being reported on and their results of operations and cash flows,
subject to changes resulting from year-end adjustments, provided that delivery
within the time period specified above of copies of the Company’s Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a); (b) Annual
Statements — within 105 days (or such shorter period as is the earlier of (x) 15
days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof and (y) the date by which
such financial statements are required to be delivered under any Material Credit
Facility or the date on which such corresponding financial statements are
delivered under any Material Credit Facility if such delivery occurs earlier
than such required delivery date) after the end of each fiscal year of the
Company, duplicate copies of, (i) a consolidated balance sheet of the Company
and its Subsidiaries, as at the end of such year, and (ii) consolidated
statements of income, changes in shareholders’ equity and cash flows of the
Company and its Subsidiaries, for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, prepared in accordance with GAAP, and accompanied by an opinion thereon
(without a “going concern” or similar qualification or exception and without any
qualification or exception as to the scope of the audit on which such opinion is
based) of independent public accountants of recognized national standing, which
opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards, and that such audit provides a reasonable basis for
such opinion in the circumstances, provided that the delivery within the time
period specified above of the Company’s Annual Report on Form 10-K for such
fiscal year (together with the Company’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(b); (c) SEC and Other Reports — promptly
upon their becoming available, one copy of (i) each financial statement, report,
notice or proxy statement sent by the Company or any Subsidiary to its principal
lending banks as a whole (excluding information sent to such banks in the
ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement that shall have become effective (without exhibits except as expressly
requested by such Purchaser or holder), and -13-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag020.jpg]
Golden State Water Company Note Purchase Agreement each final prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC; (d)
Notice of Default or Event of Default — promptly, and in any event within
fifteen days after a Responsible Officer becoming aware that there has been a
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto; (e) ERISA Matters — promptly, and in any event within five
days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto: (i) with
respect to any Plan, any reportable event, as defined in section 4043(c) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or (ii) the
taking by the PBGC of steps to institute, or the threatening by the PBGC of the
institution of, proceedings under section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Plan, or the receipt by the
Company or any ERISA Affiliate of a notice from a Multiemployer Plan that such
action has been taken by the PBGC with respect to such Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; (f) Resignation or
Replacement of Auditors — within ten days following the date on which the
Company’s auditors resign or the Company elects to change auditors, as the case
may be, notification thereof, together with such supporting information as the
Required Holders may request; and (g) Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company or
any of its Subsidiaries or relating to the ability of the Company to perform its
obligations under this Agreement and under the Notes as from time to time may be
reasonably requested by any such holder of a Note, including, but without
limitation, (i) actual copies of the Company’s Form 10-Q and Form 10-K, and (ii)
in the event that the Company or any Subsidiary has made an election to measure
any financial liability using fair value (which election is being disregarded
for purposes of -14-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag021.jpg]
Golden State Water Company Note Purchase Agreement determining compliance with
this Agreement pursuant to Section 10.8(d)), a certificate of Senior Financial
Officer as to the period covered by any relevant financial statement, which sets
forth, as to such period, a reconciliation from GAAP with respect to such
election. Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer certifying
that such Senior Financial Officer has reviewed the relevant terms hereof and
has made, or caused to be made, under his or her supervision, a review of the
transactions and conditions of the Company and its Subsidiaries from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto. Section 7.3. Visitation. The Company shall permit the representatives
of each holder of a Note that is an Institutional Investor: (a) No Default — if
no Default or Event of Default then exists, at the expense of such holder and
upon reasonable prior notice to the Company, to visit the principal executive
office of the Company, to discuss the affairs, finances and accounts of the
Company and its Subsidiaries with the Company’s officers, and, with the consent
of the Company (which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and (b)
Default — if a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
Section 7.4 Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements with respect thereto: (i) such
financial statements satisfying the requirements of Section 7.1(a) or (b) and
related Officer’s Certificate satisfying the requirements of Section 7.2 are
delivered to each holder of a Note by e-mail; (ii) the Company shall have timely
filed such Form 10-Q or Form 10-K, satisfying the requirements of Section 7.1(a)
or Section 7.1(b), as the case may be, with the -15-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag022.jpg]
Golden State Water Company Note Purchase Agreement SEC on EDGAR and shall have
made such form and the related Officer’s Certificate satisfying the requirements
of Section 7.2 available on its home page on the internet, which is located at
http://aswater.com as of the date of this Agreement; (iii) such financial
statements satisfying the requirements of Section 7.1(a) or Section 7.1(b) and
related Officer’s Certificate(s) satisfying the requirements of Section 7.2 are
timely posted by or on behalf of the Company on IntraLinks or on any other
similar website to which each holder of Notes has free access; or (iv) the
Company shall have filed any of the items referred to in Section 7.1(c) with the
SEC on EDGAR and shall have made such items available on its home page on the
internet or on IntraLinks or on any other similar website to which each holder
of Notes has free access; provided however, that in the case of any of clauses
(ii), (iii) or (iv), the Company shall have given each holder of a Note prior
written notice, which may be by e-mail or in accordance with Section 18, of such
posting or filing in connection with each delivery, provided further, that upon
request of any holder to receive paper copies of such forms, financial
statements and Officer’s Certificates or to receive them by e-mail, the Company
will promptly e-mail them or deliver such paper copies, as the case may be, to
such holder. SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES. Section 8.1.
Maturity. (a) As provided therein, the entire unpaid principal balance of each
Series A Note shall be due and payable on the Maturity Date thereof. (b) As
provided therein, the entire unpaid principal balance of each Series B Note
shall be due and payable on the Maturity Date thereof. Section 8.2. Optional
Prepayments with Make-Whole Amount. The Company may, at its option, upon notice
as provided below, prepay at any time all, or from time to time any part of, the
Notes, in an amount not less than $1,000,000 (and increments of $1,000,000 in
excess thereof) of the aggregate principal amount of the Notes then outstanding
in the case of a partial prepayment or such lesser principal amount of the Notes
as shall then be outstanding, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than ten days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.4), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall -16-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag023.jpg]
Golden State Water Company Note Purchase Agreement deliver to each holder of
Notes a certificate of a Senior Financial Officer specifying the calculation of
such Make-Whole Amount as of the specified prepayment date. Section 8.3.
Prepayments in Connection with Dispositions of Property. If the Company is
required to offer to prepay Notes in accordance with (and in the aggregate
amount calculated pursuant to) Section 10.1(b), the Company will give written
notice thereof to the holders of all Notes then outstanding, which notice shall
(i) refer specifically to this Section 8.3 and describe in reasonable detail the
Disposition of Property giving rise to such offer to prepay Notes, (ii) specify
the principal amount of each Note held by such holder offered to be prepaid
(determined in accordance with Section 8.4, the “Ratable Amount”), (iii) specify
a Business Day for such prepayment not less than 30 days and not more than 60
days after the date of such notice (the “Disposition Prepayment Date”) and
specify the Disposition Response Date (as defined below) and (iv) offer to
prepay on the Disposition Prepayment Date 100% of the Ratable Amount of each
Note together with interest accrued thereon to the Disposition Prepayment Date
(the “Prepayment Amount”). Each holder of a Note shall notify the Company of
such holder’s acceptance or rejection of such offer by giving written notice of
such acceptance or rejection to the Company on a date at least five Business
Days prior to the Disposition Prepayment Date (such date five Business Days
prior to the Disposition Prepayment Date being the “Disposition Response Date”).
The Company shall prepay on the Disposition Prepayment Date the Prepayment
Amount with respect to each Note held by the holders who have accepted such
offer in accordance with this Section 8.5. The failure by a holder of any Note
to respond to such offer in writing on or before the Disposition Response Date
shall be deemed to be a rejection of such offer. Section 8.4 Allocation of
Partial Prepayments. In the case of each partial prepayment of the Notes
pursuant to Section 8.2 and in the case of each offer of partial prepayment of
the Notes pursuant to Section 8.3, the principal amount of the Notes to be
prepaid or offered to be prepaid, as the case may be, shall be allocated among
all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment. Section 8.5 Maturity; Surrender, Etc. In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note. Section 8.6. Purchase of
Notes. The Company will not and will not permit any Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an
offer to purchase made by the Company or an Affiliate pro rata to the holders of
all Notes at the time outstanding upon the same terms and -17-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag024.jpg]
Golden State Water Company Note Purchase Agreement conditions. Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
20 Business Days. If the holders of more than 50% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 10 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes. Section 8.7. Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings: “Called Principal” means, with respect to any Note,
the principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires. “Discounted Value” means, with respect to the
Called Principal of any Note, the amount obtained by discounting all Remaining
Scheduled Payments with respect to such Called Principal from their respective
scheduled due dates to the Settlement Date with respect to such Called
Principal, in accordance with accepted financial practice and at a discount
factor (applied on the same periodic basis as that on which interest on the
Notes is payable) equal to the Reinvestment Yield with respect to such Called
Principal. “Reinvestment Yield” means, with respect to the Called Principal of
any Note, 0.50% over the yield to maturity implied by the yield(s) reported as
of 10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
-18-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag025.jpg]
Golden State Water Company Note Purchase Agreement If such yields are not
Reported or the yields Reported as of such time are not ascertainable (including
by way of interpolation), then “Reinvestment Yield” means, with respect to the
Called Principal of any Note, 0.50% over the yield to maturity implied by the
U.S. Treasury constant maturity yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for the U.S.
Treasury constant maturity having a term equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there is no such U.S.
Treasury constant maturity having a term equal to such Remaining Average Life,
such implied yield to maturity will be determined by interpolating linearly
between (1) the U.S. Treasury constant maturity so reported with the term
closest to and greater than such Remaining Average Life and (2) the U.S.
Treasury constant maturity so reported with the term closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment. “Remaining Scheduled Payments” means, with respect
to the Called Principal of any Note, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Notes, then
the amount of the next succeeding scheduled interest payment will be reduced by
the amount of interest accrued to such Settlement Date and required to be paid
on such Settlement Date pursuant to Section 8.5 or Section 12.1. “Settlement
Date” means, with respect to the Called Principal of any Note, the date on which
such Called Principal is to be prepaid pursuant to Section 8.2 or has become or
is declared to be immediately due and payable pursuant to Section 12.1, as the
context requires. Section 8.8. Payments Due on Non-Business Days. Anything in
this Agreement or the Notes to the contrary notwithstanding, (x) subject to
clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the -19-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag026.jpg]
Golden State Water Company Note Purchase Agreement additional days elapsed in
the computation of interest payable on such next succeeding Business Day.
SECTION 9. AFFIRMATIVE COVENANTS. The Company covenants that so long as any of
the Notes are outstanding: Section 9.1. Compliance with Laws. Without limiting
Section 10.7, the Company will and will cause each of its Subsidiaries to comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, ERISA, Environmental Laws, the
USA PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Section
9.2. Insurance. The Company will and will cause each of its Subsidiaries to
maintain, with responsible insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including customary deductibles,
co-insurance and retentions, which may include self- insurance) as is customary
in the case of entities engaged in the same or a similar business and similarly
situated. Section 9.3. Maintenance of Properties. The Company will and will
cause each of its Subsidiaries to maintain and keep, or cause to be maintained
and kept, their respective properties in accordance with customary industry
standards, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.4. Payment of Taxes. The Company will and will cause each of its
Subsidiaries to pay and discharge promptly all taxes, assessments, governmental
charges, or levies payable by any of them, to the extent the same have become
due and payable and before they have become delinquent, provided that neither
the Company nor any Subsidiary need pay any such tax, assessment, charge or levy
if (i) the amount, applicability or validity thereof is contested by the Company
or such Subsidiary on a timely basis in good faith and in appropriate
proceedings, and the Company or a Subsidiary has established adequate reserves
therefor in accordance with GAAP on the books of the Company or such Subsidiary
or (ii) the nonpayment of all such taxes, assessments, charges and levies would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. -20-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag027.jpg]
Golden State Water Company Note Purchase Agreement Section 9.5. Corporate
Existence, Etc. (a) Subject to Section 10.3, the Company will at all times
preserve and keep its corporate existence in full force and effect. (b) Subject
to Sections 10.1 and 10.3, the Company will at all times preserve and keep in
full force and effect the corporate existence of each of its Subsidiaries
(unless merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise would not,
individually or in the aggregate, have a Material Adverse Effect. Section 9.6.
Books and Records. The Company will, and will cause each of its Subsidiaries to,
maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be. The
Company will, and will cause each of its Subsidiaries to, keep books, records
and accounts which, in reasonable detail, accurately reflect all transactions
and dispositions of assets. The Company and its Subsidiaries have devised a
system of internal accounting controls sufficient to provide reasonable
assurances that their respective books, records, and accounts accurately reflect
all transactions and dispositions of assets and the Company will, and will cause
each of its Subsidiaries to, continue to maintain such system. Section 9.7
Priority of Obligations; Subsidiary Guarantors. (a) The Company will ensure that
its payment obligations under this Agreement, the Notes and the other
Transaction Documents will at all times rank at least pari passu, without
preference or priority, with each Material Credit Facility and all other
unsecured and unsubordinated Indebtedness of the Company. (b) The Company will
cause each of its Subsidiaries that is or becomes a guarantor, co- borrower or
other obligor under any Material Credit Facility or other Indebtedness of the
Company to concurrently execute and deliver a guaranty of the Notes and other
amounts payable under the Transaction Documents in favor of the holders of the
Notes (a “Subsidiary Guaranty”) and such other documentation reasonably required
by the Required Holders, in each case, in form and substance satisfactory to the
Required Holders. SECTION 10. NEGATIVE COVENANTS. The Company covenants that so
long as any of the Notes are outstanding: Section 10.1. Disposition of Property.
The Company will not, and will not permit any Subsidiary to, in any fiscal year,
make one or more Dispositions of its respective property with a book value of
more than a Substantial Portion of its property, whether such property is now
owned or hereafter acquired, unless, within one year of the receipt of the Net
Proceeds of such Disposition (or such longer period of time in which the Company
may obtain a tax benefit for reinvesting the proceeds in Public Utility
Property), the Company applies the Net Proceeds of such Disposition to one or
more of the following: -21-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag028.jpg]
Golden State Water Company Note Purchase Agreement (a) the optional redemption
of all or a portion of the Notes as provided in Section 8.2, or the prepayment
of all or a portion of the Notes as provided in Section 8.3; or (b) the
repayment or other retirement of a portion of Indebtedness incurred or assumed
by the Company which ranks pari passu with the Notes; provided, however, that if
such Net Proceeds (which are to be applied to repay or otherwise retire such
Indebtedness) are (i) in the case of a Disposition that is not pursuant to a
Condemnation, in excess of $20,000,000 or (ii) in the case of a Disposition that
is pursuant to a Condemnation, in excess of 15% of Total Assets, as the case may
be, then prior to any such repayment or other retirement of such Indebtedness,
the Company shall have made an offer to prepay a pro rata portion of the Notes
in accordance with Section 8.3, with such pro rata portion to be equal to the
product of (x) the Net Proceeds being so applied and (y) a fraction, the
numerator of which is the aggregate outstanding principal amount of the Notes at
such time and the denominator of which is the aggregate outstanding principal
amount of Indebtedness (including the Notes) receiving any such repayment or
other retirement (or offer thereof) under this clause (b); or (c) the purchase
of Public Utility Property by the Company or a Subsidiary (other than property
of the Company or any Subsidiary involved in such Disposition), as determined by
the board of directors of the Company or such Subsidiary whose determination
shall be conclusive and evidenced in a resolution of such board of directors.
Section 10.2. Liens on Property; Permitted Encumbrances. (a) The Company will
not, and will not permit any Subsidiary to, directly or indirectly create,
issue, assume, guarantee or suffer to exist (upon the happening of a contingency
or otherwise) any Lien of any nature upon any of its respective properties,
whether now owned or hereafter acquired, unless the Notes (and any guaranty
delivered in connection therewith) are concurrently secured equally and ratably
with any and all other obligations secured by such Lien pursuant to
documentation reasonably satisfactory to the Required Holders in form and
substance (including, without limitation, an intercreditor agreement and
opinions of counsel to the Company and/or any such Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders) (and for
the avoidance of doubt, the Company or such Subsidiary may also
contemporaneously secure any of its other Indebtedness, so long as the Notes
(and any guaranty delivered in connection therewith) shall also be secured
equally ratably with such other Indebtedness in the manner described in the
immediately preceding provisions of this Section 10.2); and (b) excluding, in
any event, from the operation of Section 10.2(a): (i) Liens existing on the
Closing Date and disclosed in Schedule 10.2 and any renewals, extensions,
refinancings or amendments thereof, provided that the obligations secured or
benefited thereby are not increased (other than for premiums or other payments
required to be paid in connection therewith and the expenses incurred in
connection therewith); (ii) Liens created under the Transaction Documents; and
-22-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag029.jpg]
Golden State Water Company Note Purchase Agreement (iii) Permitted Encumbrances
(other than the proviso set forth in clause (k) thereof). Section 10.3. Merger,
Consolidation, Etc. The Company will not consolidate with or merge with any
other Person (except mergers and consolidations of a Subsidiary into the
Company, with the Company as the surviving entity), or convey, transfer or lease
all or substantially all of its assets in a single transaction or series of
transactions to any Person unless: (a) the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease all or substantially all of the assets of the
Company as an entirety, as the case may be, shall be a Solvent corporation
organized and existing under the laws of the United States or any state thereof
(including the District of Columbia), and, if the Company is not such
corporation, such corporation shall have executed and delivered to each holder
of any Notes its assumption of the due and punctual performance and observance
of each covenant and condition of this Agreement, the Notes and the other
applicable Transaction Documents; (b) immediately before and immediately after
giving effect to such transaction or each transaction in any such series of
transactions, no Default or Event of Default shall have occurred and be
continuing; (c) the Total Indebtedness to Capitalization Ratio of the Company,
its Subsidiaries and such other corporation (who shall be included, mutatis
mutandis, in the calculation of such ratio), on a pro forma consolidated basis
(or on a pro forma consolidated and combined basis in the case of a conveyance,
transfer or lease), is not more than 0.6667:1.00 at the end of the fiscal
quarter immediately preceding such transaction, after giving pro forma effect to
such transaction and any changes in Total Indebtedness since the end of such
quarter (exclusive of any adjustments to Total Capitalization relating to
transaction costs and accounting adjustments resulting from such transaction);
(d) the Total Indebtedness to EBITDA Ratio of the Company, its Subsidiaries and
such other corporation (who shall be included, mutatis mutandis, in the
calculation of such ratio), on a pro forma consolidated basis (or on a pro forma
consolidated and combined basis in the case of a conveyance, transfer or lease),
is not greater than 8.00:1.00 for the 12-month period preceding the end of the
quarter immediately preceding such transaction, after giving pro forma effect to
such transaction and any changes in Total Indebtedness since the end of such
quarter; (e) the successor or survivor entity has agreed to conduct the
principal business of the successor or survivor entity as a regulated
water/wastewater public utility under the laws of one or more states of the
United States; and (f) each Subsidiary Guarantor, if any, under any Subsidiary
Guaranty that is outstanding at the time such transaction or each transaction in
such a series of transactions occurs reaffirms its obligations under such
Subsidiary Guaranty in writing at such time pursuant to documentation that is
reasonably acceptable to the Required Holders. -23-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag030.jpg]
Golden State Water Company Note Purchase Agreement No such conveyance, transfer
or lease of substantially all of the assets of the Company shall have the effect
of releasing the Company or any successor corporation that shall theretofore
have become such in the manner prescribed in this Section 10.3 from its
liability under this Agreement, the Notes or the other applicable Transaction
Documents. Section 10.4. Change in Business. The Company will not cease to
conduct its principal business as a regulated water/wastewater public utility
under the laws of one or more states of the United States of America. Section
10.5. Transactions with Affiliates. The Company will not, and will not permit
any Subsidiary to, enter into directly or indirectly any Material transaction or
Material group of related transactions (including without limitation the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or another Subsidiary),
except pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate or as otherwise may be
permitted by applicable law. Section 10.6. Restrictions on Sale and Leaseback
Transactions. The Company will not, and will not permit any Subsidiary to, enter
into any arrangement with any Person providing for a Sale and Leaseback, unless
(a) the Net Proceeds of such sale are at least equal to the value of such
property that is the subject of such Sale and Leaseback, as determined by the
board of directors of the Company or such Subsidiary, as applicable, whose
determination shall be conclusive and evidenced in a resolution of such board of
directors, and (b) the Company or such Subsidiary, as the case may be, would be
entitled, pursuant to Section 10.2, to incur Indebtedness secured by a Lien on
such property to be leased under such Sale and Leaseback without being required
to equally and ratably secure the Notes (and any guaranty delivered in
connection therewith) as set forth in Section 10.2. In no event may the value of
property subject to a Sale and Leaseback, as determined by the applicable board
of directors of the Company or such Subsidiary, as the case may be, as provided
herein, together with the amount of Permitted Capital Indebtedness outstanding
on the date of any such Sale and Leaseback, exceed a Substantial Portion of the
property of the Company and its Subsidiaries on a consolidated basis. Section
10.7. Economic Sanctions, Etc. The Company will not, and will not permit any
Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder or any affiliate of such holder to be in violation of, or
subject to sanctions under, any law or regulation applicable to such holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions
Laws. Section 10.8. Financial Covenants. (a) Indebtedness. The Company will not,
and will not permit any Subsidiary to, create, incur or assume any Indebtedness,
if an Event of Default has occurred and is -24-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag031.jpg]
Golden State Water Company Note Purchase Agreement continuing or if, after
giving pro forma effect thereto, any of the following conditions is not
satisfied: (i) the Total Indebtedness to Capitalization Ratio of the Company and
its Subsidiaries, on a consolidated basis, would be more than 0.6667:1.00 at the
end of the fiscal quarter immediately preceding such creation, occurrence or
assumption; or (ii) the Total Indebtedness to EBITDA Ratio of the Company and
its Subsidiaries, on a consolidated basis, would be greater than 8.00:1.00 for
the 12-month period preceding the end of the quarter immediately preceding such
creation, incurrence or assumption; or (iii) an Event of Default would otherwise
occur. Notwithstanding the foregoing, the Company may incur Indebtedness solely
for the purpose of repaying or refinancing existing Indebtedness so long as (i)
the principal amount of such new Indebtedness does not exceed the principal
amount of the existing Indebtedness to be refinanced or repaid (plus the
premiums or other payments required to be paid in connection with such
refinancing or repayment and the expenses incurred in connection therewith),
(ii) the maturity of such new Indebtedness is not earlier than that of the
existing Indebtedness to be refinanced or repaid, (iii) such new Indebtedness,
determined as of the date of incurrence, has an Average Life at least equal to
the remaining Average Life of the Indebtedness to be refinanced or repaid, and
(iv) the new Indebtedness is pari passu with or subordinate to the Indebtedness
being refinanced or repaid. (b) Distributions. The Company will not, and will
not permit any Subsidiary to, declare or pay or make any form of Distribution,
whether from capital, income or otherwise, and whether in Cash or in property
(other than Distributions by a Subsidiary to a Wholly-Owned Subsidiary or to the
Company), if, at the time of the declaration or payment of such Distribution:
(i) an Event of Default has occurred and is continuing; or (ii) after giving pro
forma effect thereto the Total Indebtedness to Capitalization Ratio of the
Company and its Subsidiaries, on a consolidated basis, would be more than
0.6667:1.00 at the end of the fiscal quarter immediately preceding such
declaration or payment; or (iii) an Event of Default would otherwise occur. (c)
Rounding. Any financial ratios required to be maintained by Company pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed in this Agreement and rounding the result up or
down to the -25-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag032.jpg]
Golden State Water Company Note Purchase Agreement nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement. (d) Accounting Terms; Covenant
Calculations. All accounting terms used herein which are not expressly defined
in this Agreement have the meanings respectively given to them in accordance
with GAAP. Except as otherwise specifically provided herein, (i) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (ii) all financial statements shall be prepared in accordance with
GAAP. For purposes of determining compliance with this Agreement (including,
without limitation, Section 9, Section 10 and the definition of “Indebtedness”),
any election by the Company to measure any financial liability using fair value
(as permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made. In the event that GAAP changes during the
term of this Agreement such that the covenants contained in Sections 10.3, 10.6,
10.8(a) and 10.8(b) would then be calculated in a different manner with
different components, (i) the Company and the Purchasers agree to amend this
Agreement in such respects as are necessary to conform these covenants to
substantially the same criteria as were effective prior to such change in GAAP,
and (ii) the Company shall be deemed to be in compliance with the covenants
contained in the aforesaid Sections if and to the extent that the Company would
have been in compliance therewith under GAAP as in effect immediately prior to
such change. (e) Fiscal Year. The Company will not, and will not permit any
Subsidiary to, cease maintaining a calendar year fiscal year. SECTION 11. EVENTS
OF DEFAULT. An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing: (a) the Company defaults in the payment
of any principal or Make-Whole Amount, if any, on any Note when the same becomes
due and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or (b) the Company defaults in the payment of any
interest on any Note for more than five Business Days after the same becomes due
and payable; or (c) the Company defaults in the performance of or compliance
with any term contained in Sections 7.1(d), 9.5(a), 10.1, 10.2, 10.3, 10.6,
10.7(a) or 10.8; or (d) the Company or any Significant Subsidiary Guarantor, if
any, defaults in the performance of or compliance with any term contained herein
(other than those referred to in Sections 11(a), (b) and (c)) or in any
Significant Subsidiary Guaranty, if any, and such default is not remedied within
60 days after the earlier of (i) a Responsible Officer -26-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag033.jpg]
Golden State Water Company Note Purchase Agreement obtaining actual knowledge of
such default and (ii) the Company receiving written notice of such default from
any holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(d)); or (e) (i) any
representation or warranty made in writing by or on behalf of the Company or by
any officer of the Company in this Agreement or in any writing furnished in
connection with the transactions contemplated hereby proves to have been false
or incorrect in any material respect on the date as of which made, or (ii) any
representation or warranty made in writing by or on behalf of any Significant
Subsidiary Guarantor, if any, or by any officer of such Significant Subsidiary
Guarantor in any Significant Subsidiary Guaranty, if any, or in any writing
furnished in connection with such Significant Subsidiary Guaranty proves to have
been false or incorrect in any material respect on the date as of which made; or
(f) (i) the Company or any Significant Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of more than $4,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Indebtedness in an aggregate outstanding principal amount of at least
$4,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared due and payable before its
stated maturity or before its regularly scheduled dates of payment; or (g) the
Company or any Significant Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any Substantial Portion of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or (h) a court or other Governmental
Authority of competent jurisdiction enters an order appointing, without consent
by the Company or any of its Subsidiaries, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of its Subsidiaries, or any such petition
shall be filed against the Company or any of its Subsidiaries and such petition
shall not be dismissed within 60 days; or -27-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag034.jpg]
Golden State Water Company Note Purchase Agreement (i) a final judgment or
judgments for the payment of money aggregating in excess of $4,000,000 are
rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or (j) if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed an amount that could
reasonably be expected to have a Material Adverse Effect, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or (k) any
Significant Subsidiary Guaranty, if any, shall cease to be in full force and
effect, any Significant Subsidiary Guarantor or any Person acting on behalf of
any Significant Subsidiary Guarantor shall contest in any manner the validity,
binding nature or enforceability of any Significant Subsidiary Guaranty, if any,
or the obligations of any Significant Subsidiary Guarantor under any Significant
Subsidiary Guaranty, if any, are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Significant Subsidiary
Guaranty. SECTION 12. REMEDIES ON DEFAULT, ETC. Section 12.1. Acceleration. (a)
If an Event of Default with respect to the Company described in Section 11(g) or
(h) (other than an Event of Default described in clause (i) of Section 11(g) or
described in clause (vi) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable. -28-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag035.jpg]
Golden State Water Company Note Purchase Agreement (b) If any other Event of
Default has occurred and is continuing, the Required Holders may at any time at
its or their option, by notice or notices to the Company, declare all the Notes
then outstanding to be immediately due and payable. (c) If any Event of Default
described in Section 11(a) or (b) has occurred and is continuing, any holder or
holders of Notes at the time outstanding affected by such Event of Default may
at any time, at its or their option, by notice or notices to the Company,
declare all the Notes held by it or them to be immediately due and payable. Upon
any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances. Section
12.2. Other Remedies. If any Default or Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or any other Transaction Documents, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise. Section 12.3.
Rescission. At any time after any Notes have been declared due and payable
pursuant to Section 12.1(b) or (c), the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon. -29-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag036.jpg]
Golden State Water Company Note Purchase Agreement Section 12.4. No Waivers or
Election of Remedies, Expenses, Etc. No course of dealing and no delay on the
part of any holder of any Note in exercising any right, power or remedy shall
operate as a waiver thereof or otherwise prejudice such holder’s rights, powers
or remedies. No right, power or remedy conferred by this Agreement, any Note or
any other Transaction Document upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements. SECTION 13. REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES. Section 13.1. Registration of Notes. The Company shall
keep at its principal executive office a register for the registration and
registration of transfers of Notes. The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register. If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner’s option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement. Prior to due presentment for registration of
transfer, the Person(s) in whose name any Note(s) shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes hereof, and
the Company shall not be affected by any notice or knowledge to the contrary.
The Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes. Section 13.2. Transfer and
Exchange of Notes. Upon surrender of any Note to the Company at the address and
to the attention of the designated officer (all as specified in Section
18(iii)), for registration of transfer or exchange (and in the case of a
surrender for registration of transfer accompanied by a written instrument of
transfer duly executed by the registered holder of such Note or such holder’s
attorney duly authorized in writing and accompanied by the relevant name,
address and other information for notices of each transferee of such Note or
part thereof), within ten Business Days thereafter, the Company shall execute
and deliver, at the Company’s expense (except as provided below), one or more
new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its -30-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag037.jpg]
Golden State Water Company Note Purchase Agreement name (or the name of its
nominee), shall be deemed to have made the representation set forth in Section
6.2. Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, or is an Affiliate of, or is an account managed by, an original Purchaser
or another holder of a Note with an Investment Grade Rating, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or (b) in
the case of mutilation, upon surrender and cancellation thereof, within ten
Business Days thereafter, the Company at its own expense shall execute and
deliver, in lieu thereof, a new Note, dated and bearing interest from the date
to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon. SECTION 14. PAYMENTS ON NOTES.
Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make- Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction. The Company may at any time, by notice to each holder
of a Note, change the place of payment of the Notes so long as such place of
payment shall be either the principal office of the Company in such jurisdiction
or the principal office of a bank or trust company in such jurisdiction. Section
14.2. Home Office Payment. So long as any Purchaser or its nominee shall be the
holder of any Note, and notwithstanding anything contained in Section 14.1 or in
such Note to the contrary, the Company will pay all sums becoming due on such
Note for principal, Make-Whole Amount, if any, interest and all other amounts
becoming due hereunder by the method and at the address specified for such
purpose below such Purchaser’s name in Schedule A, or by such other method or at
such other address as such Purchaser shall have from time to time specified to
the Company in writing for such purpose, without the presentation or surrender
of such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. -31-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag038.jpg]
Golden State Water Company Note Purchase Agreement The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2. Section 14.3. FATCA Information. By acceptance
of any Note, the holder of such Note agrees that such holder will with
reasonable promptness duly complete and deliver to the Company, or to such other
Person as may be reasonably requested by the Company, from time to time (a) in
the case of any such holder that is a United States Person, such holder’s United
States tax identification number or other Forms reasonably requested by the
Company necessary to establish such holder’s status as a United States Person
under FATCA and as may otherwise be necessary for the Company to comply with its
obligations under FATCA and (b) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the Company to comply with its obligations
under FATCA and to determine that such holder has complied with such holder’s
obligations under FATCA or to determine the amount (if any) to deduct and
withhold from any such payment made to such holder. Nothing in this Section 14.3
shall require any holder to provide information that is confidential or
proprietary to such holder unless the Company is required to obtain such
information under FATCA and, in such event, the Company shall treat any such
information it receives as confidential. Section 14.4. Withholding Tax . Except
as otherwise required by applicable law, the Company agrees that it will not
withhold from any applicable payment to be made to a holder of a Note that is
not a United States Person any withholding tax so long as such holder shall have
delivered to the Company on or before the date on which such holder becomes a
holder under this Agreement (and from time to time thereafter upon the
reasonable request of the Company), two original executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, as well as the applicable U.S. Tax
Compliance Certificate substantially in the form attached as Exhibit 14.4 in
both cases correctly completed and executed and validly claiming a complete
exemption from U.S. federal withholding tax. SECTION 15. EXPENSES, ETC. Section
15.1. Transaction Expenses. Whether or not the transactions contemplated hereby
are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and the
Required Holders in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the Notes
or any other Transaction Document (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Notes or any other
Transaction Document or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, the
Notes or any other Transaction Document, or by reason of being a holder of any
Note, (b) the costs and expenses, including financial advisors’ fees, incurred
in connection with -32-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag039.jpg]
Golden State Water Company Note Purchase Agreement the insolvency or bankruptcy
of the Company or any Subsidiary or in connection with any work- out or
restructuring of the transactions contemplated hereby and by the Notes and any
other Transaction Document and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO, provided that such costs and expenses under
this clause (c) shall not exceed $3,500. The Company will pay, and will save
each Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes), and (ii) any and all wire transfer fees that any
bank deducts from any payment under such Note to such holder or otherwise
charges to a holder of a Note with respect to a payment under such Note. Section
15.2. Survival. The obligations of the Company under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes or any other Transaction
Document, and the termination of this Agreement. Section 15.3. Certain Taxes.
The Company agrees to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
this Agreement or any Subsidiary Guaranty or the execution and delivery (but not
the transfer) or the enforcement of any of the Notes in the United States or any
other jurisdiction where the Company or any Subsidiary Guarantor has assets or
of any amendment of, or waiver or consent under or with respect to, this
Agreement or any Subsidiary Guaranty or of any of the Notes, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Company pursuant to this Section 15, and will save each holder
of a Note to the extent permitted by applicable law harmless against any loss or
liability resulting from nonpayment or delay in payment of any such tax or fee
required to be paid by the Company hereunder. SECTION 16. SURVIVAL OF
REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement and the Notes, the purchase or transfer by any Purchaser of any Note
or portion thereof or interest therein and the payment of any Note, and may be
relied upon by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of such Purchaser or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement, the Notes and any other Transaction
Documents embody the entire agreement and understanding between each Purchaser
and the Company and supersede all prior agreements and understandings relating
to the subject matter hereof. SECTION 17. AMENDMENT AND WAIVER. Section 17.1.
Requirements. This Agreement and the Notes may be amended, and the observance of
any term hereof or of the Notes may be waived (either retroactively or
prospectively), with (and only with) the written consent of the Company and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 -33-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag040.jpg]
Golden State Water Company Note Purchase Agreement hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of each Purchaser and the holder of each Note at the
time outstanding, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20. Section 17.2. Solicitation of
Holders of Notes. (a) Solicitation. The Company will provide each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any other Transaction Document. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 or any other applicable
Transaction Document to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes. (b) Payment. The Company will not
directly or indirectly pay or cause to be paid any remuneration, whether by way
of supplemental or additional interest, fee or otherwise, or grant any security
or provide other credit support, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes or any waiver or
amendment of any of the terms and provisions hereof or of any other Transaction
Document unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment. (c) Consent in Contemplation of
Transfer. Any consent made pursuant to this Section 17 or any other Transaction
Document by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such consent as a condition to
such transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such transferring holder. Section 17.3. Binding Effect, Etc.
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and -34-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag041.jpg]
Golden State Water Company Note Purchase Agreement the holder of any Note nor
any delay in exercising any rights hereunder or under any Note or any other
Transaction Document shall operate as a waiver of any rights of any holder of
such Note. Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Notes or any
other Transaction Document, or have directed the taking of any action provided
herein or in the Notes or any other Transaction Document to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding. SECTION
18. NOTICES. All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent: (i) if to any Purchaser or
its nominee, to such Purchaser or nominee at the address specified for such
communications in Schedule A, or at such other address as such Purchaser or
nominee shall have specified to the Company in writing, (ii) if to any other
holder of any Note, to such holder at such address as such other holder shall
have specified to the Company in writing, or (iii) if to the Company, to the
Company at its address set forth at the beginning hereof to the attention of the
Chief Financial Officer, or at such other address as the Company shall have
specified to the holder of each Note in writing. Notices under this Section 18
will be deemed given only when actually received. SECTION 19. REPRODUCTION OF
DOCUMENTS. This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit -35-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag042.jpg]
Golden State Water Company Note Purchase Agreement the Company or any other
holder of Notes from contesting any such reproduction to the same extent that it
could contest the original, or from introducing evidence to demonstrate the
inaccuracy of any such reproduction. SECTION 20. CONFIDENTIAL INFORMATION. For
the purposes of this Section 20, “Confidential Information” means information
delivered to any Purchaser by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by such Purchaser as being
confidential information of the Company or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available. Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, trustees, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which it sells or offers to sell such
Note or any part thereof or any participation therein (if such Person has agreed
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 20), (v) any Person from which it offers to
purchase any Security of the Company (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any other
Transaction Document. Each holder of a Note, by its acceptance of a Note, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 20 as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20. -36-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag043.jpg]
Golden State Water Company Note Purchase Agreement In the event that as a
condition to receiving access to information relating to the Company or its
Subsidiaries in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, any Purchaser or holder of a Note is required to
agree to a confidentiality undertaking (whether through IntraLinks, another
secure website, a secure virtual workspace or otherwise) which is different from
this Section 20, this Section 20 shall not be amended thereby and, as between
such Purchaser or such holder and the Company, this Section 20 shall supersede
any such other confidentiality undertaking. SECTION 21. SUBSTITUTION OF
PURCHASER. Each Purchaser shall have the right to substitute any one of its
Affiliates as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in Section
6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, any reference
to such Affiliate as a “Purchaser” in this Agreement (other than in this Section
21), shall no longer be deemed to refer to such Affiliate, but shall refer to
such original Purchaser, and such original Purchaser shall again have all the
rights of an original holder of the Notes under this Agreement. SECTION 22.
MISCELLANEOUS. Section 22.1. Successors and Assigns. All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not. Section 22.2. Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction. Section 22.3. Construction, Etc. Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant. Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person. Defined terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding -37-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag044.jpg]
Golden State Water Company Note Purchase Agreement masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein) and, for purposes of
the Notes, shall also include any such notes issued in substitution therefor
pursuant to Section 13, (b) subject to Section 22.1, any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (c)
the words “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections and Schedules
shall be construed to refer to Sections of, and Schedules to, this Agreement,
and (e) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time. Section 22.4. Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. Section 22.5. Governing Law. This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State. Section 22.6. Jurisdiction and
Process; Waiver of Jury Trial. (a) The Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, the Company irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. (b) The
Company agrees, to the fullest extent permitted by applicable law, that a final
judgment in any suit, action or proceeding of the nature referred to in Section
22.6(a) brought in any such court shall be conclusive and binding upon it
subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment. (c) The Company consents to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in Section 22.6(a) by mailing a copy thereof by
registered, certified priority or express mail (or any substantially similar
form of -38-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag045.jpg]
Golden State Water Company Note Purchase Agreement mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
(d) Nothing in this Section 22.6 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction. (e) THE PARTIES
HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO
THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH
OR THEREWITH. Section 22.7. Accounting Terms. All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including Section 9, Section 10 and the definition of “Indebtedness”), any
election by the Company to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made. [Remainder of page intentionally left
blank. Signature pages follow.] -39-



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag046.jpg]




--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag047.jpg]
Golden State Water Company Note Purchase Agreement This Agreement is hereby
accepted and agreed to as of the date hereof. THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY By: Northwestern Mutual Investment Management Company, LLC,
Its Investment Adviser By: ______________________________________ Name: Bradley
T. Kunath Managing Director THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY for
its Group Annuity Separate Account By: ______________________________________
Name: Bradley T. Kunath Its Authorized Representative



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag048.jpg]
DocuSign Envelope ID: E0235D55-0ADD-4946-AFFC-C03E5CBB74D9 Golden State Water
Company Note Purchase Agreement This Agreement is hereby accepted and agreed to
as of the date hereof. STATE FARM LIFE INSURANCE COMPANY By:
______________________________________ Name: Jeffrey Attwood Title: Investment
Professional By: ______________________________________ Name: Rebekah L. Holt
Title: Investment Professional STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY
By: ______________________________________ Name: Jeffrey Attwood Title:
Investment Professional By: ______________________________________ Name: Rebekah
L. Holt Title: Investment Professional STATE FARM INSURANCE COMPANIES EMPLOYEE
RETIREMENT TRUST By: ______________________________________ Name: Jeffrey
Attwood Title: Investment Professional By:
______________________________________ Name: Rebekah L. Holt Title: Investment
Professional



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag049.jpg]




--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag050.jpg]




--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag051.jpg]




--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag052.jpg]
Golden State Water Company Note Purchase Agreement This Agreement is hereby
accepted and agreed to as of the date hereof. MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY By: Barings LLC as Investment Adviser By
_______________________________________ Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag053.jpg]




--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag054.jpg]




--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag055.jpg]




--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag056.jpg]
SCHEDULE A INFORMATION RELATING TO PURCHASERS NAME OF AND ADDRESS SERIES
PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE PURCHASED THE NORTHWESTERN
MUTUAL LIFE INSURANCE A $35,000,000 COMPANY B $11,530,000 Initial Aggregate
Amount of Notes I. The Northwestern Mutual Life Insurance Company $35,000,000
due 2030 $11,530,000 due 2040 II. All payments on account of Notes held by such
Purchaser shall be made by wire transfer of immediately available funds,
providing sufficient information to identify the source of the transfer, the
amount of the dividend and/or redemption (as applicable) and the identity of the
security as to which payment is being made. Please contact our Treasury &
Investment Operations Department to securely obtain wire transfer instructions
for The Northwestern Mutual Life Insurance Company. E-mail:
payments@northwesternmutual.com Phone: (414) 665-1679 III. All notices with
respect to confirmation of payments on account of the Notes shall be delivered
or mailed to: The Northwestern Mutual Life Insurance Company 720 East Wisconsin
Avenue Milwaukee, WI 53202 Attention: Investment Operations E-mail:
payments@northwesternmutual.com Phone: (414) 665-1679 IV. All other
communications including any permitted electronic delivery of financial and
business information (or any notices related thereto) shall be delivered or
mailed to: The Northwestern Mutual Life Insurance Company 720 East Wisconsin
Avenue Milwaukee, WI 53202 Attention: Securities Department E-mail:
privateinvest@northwesternmutual.com With copies to: Email:
bradkunath@northwesternmutual.com SCHEDULE A (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag057.jpg]
V. Address for delivery of the Notes and Closing Documents: The Northwestern
Mutual Life Insurance Company 720 East Wisconsin Avenue Milwaukee, WI 53202
Attention: Christine L. Rittberg VI. Tax Identification No.: 39-0509570 A-2



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag058.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED THE NORTHWESTERN MUTUAL LIFE INSURANCE B $470,000 COMPANY FOR ITS
GROUP ANNUITY SEPARATE ACCOUNT Initial Aggregate Amount of Notes I. The
Northwestern Mutual Life Insurance Company for its Group $470,000 due 2040
Annuity Separate Account II. All payments on account of Notes held by such
Purchaser shall be made by wire transfer of immediately available funds,
providing sufficient information to identify the source of the transfer, the
amount of the dividend and/or redemption (as applicable) and the identity of the
security as to which payment is being made. Please contact our Treasury &
Investment Operations Department to securely obtain wire transfer instructions
for The Northwestern Mutual Life Insurance Company for its Group Annuity
Separate Account. E-mail: payments@northwesternmutual.com Phone: (414) 665-1679
III. All notices with respect to confirmation of payments on account of the
Notes shall be delivered or mailed to: The Northwestern Mutual Life Insurance
Company for its Group Annuity Separate Account 720 East Wisconsin Avenue
Milwaukee, WI 53202 Attention: Investment Operations E-mail:
payments@northwesternmutual.com Phone: (414) 665-1679 IV. All other
communications including any permitted electronic delivery of financial and
business information (or any notices related thereto) shall be delivered or
mailed to: The Northwestern Mutual Life Insurance Company for its Group Annuity
Separate Account 720 East Wisconsin Avenue Milwaukee, WI 53202 Attention:
Securities Department E-mail: privateinvest@northwesternmutual.com With copies
to: Email: bradkunath@northwesternmutual.com A-3



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag059.jpg]
V. Address for delivery of the Notes and Closing Documents: The Northwestern
Mutual Life Insurance Company 720 East Wisconsin Avenue Milwaukee, WI 53202
Attention: Christine L. Rittberg VI. Tax Identification No.: 39-0509570 A-4



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag060.jpg]
PRINCIPAL AMOUNT OF NAME OF PURCHASER SERIES NOTES TO BE PURCHASED STATE FARM
LIFE INSURANCE COMPANY A $21,500,000 TAX ID #37-0533090 Participation/Series:
$21,500,000/2.17% Senior Notes due July 8, 2030 Wire Transfer Instructions: All
payments on account of Notes held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, including issuer, CUSIP number, interest
rate, maturity date, and whether payment is interest, principal, or premium.
Please contact our Investment Department to securely obtain wire transfer
instructions for State Farm Life Insurance Company. E-mail:
privateplacements@statefarm.com Phone: (309) 766-2386 Send notices, financial
statements, officer’s certificates and other correspondence to: State Farm Life
Insurance Company Investment Dept. E-8 One State Farm Plaza Bloomington, IL
61710 If by E-Mail: privateplacements@statefarm.com Send confirms to: State Farm
Life Insurance Company Investment Accounting Dept. D-3 One State Farm Plaza
Bloomington, IL 61710 Send the original security (via registered mail) to:
JPMorgan Chase Bank, N.A. 4 Chase Metrotech Center 3rd Floor Brooklyn, New York
11245-0001 Attention: Physical Receive Department Account: G06893 Send an
additional copy of the original security plus an original set of closing
documents and one conformed copy of the Note Purchase Agreement to: State Farm
Insurance Companies One State Farm Plaza Bloomington, Illinois 61710 Attn:
Corporate Law-Investments, A-3 Christiane M. Stoffer, Associate General Counsel
A-5



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag061.jpg]
PRINCIPAL AMOUNT OF NAME OF PURCHASER SERIES NOTES TO BE PURCHASED STATE FARM
INSURANCE COMPANIES EMPLOYEE A $2,000,000 RETIREMENT TRUST TAX ID #36-6042145
Participation/Series: $2,000,000/2.17% Senior Notes due July 8, 2030 Wire
Transfer Instructions: All payments on account of Notes held by such Purchaser
shall be made by wire transfer of immediately available funds, providing
sufficient information to identify the source of the transfer, including issuer,
CUSIP number, interest rate, maturity date, and whether payment is interest,
principal, or premium. Please contact our Investment Department to securely
obtain wire transfer instructions for State Farm Insurance Companies Employee
Retirement Trust. E-mail: privateplacements@statefarm.com Phone: (309) 766-2386
Send notices, financial statements, officer’s certificates and other
correspondence to: State Farm Insurance Companies Employee Retirement Trust
Investment Dept. E-8 One State Farm Plaza Bloomington, IL 61710 If by E-Mail:
privateplacements@statefarm.com Send confirms to: State Farm Insurance Companies
Employee Retirement Trust Investment Accounting Dept. D-3 One State Farm Plaza
Bloomington, IL 61710 Send the original security (via registered mail) to:
JPMorgan Chase Bank, N.A. 4 Chase Metrotech Center 3rd Floor Brooklyn, New York
11245-0001 Attention: Physical Receive Department Account: G07251 Send an
additional copy of the original security plus an original set of closing
documents and one conformed copy of the Note Purchase Agreement to: State Farm
Insurance Companies One State Farm Plaza Bloomington, Illinois 61710 Attn:
Corporate Law-Investments, A-3 Christiane M. Stoffer, Associate General Counsel
A-6



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag062.jpg]
PRINCIPAL AMOUNT OF NAME OF PURCHASER SERIES NOTES TO BE PURCHASED STATE FARM
LIFE AND ACCIDENT ASSURANCE COMPANY A $1,500,000 TAX ID #37-0805091
Participation/Series: $1,500,000/2.17% Senior Notes due July 8, 2030 Wire
Transfer Instructions: All payments on account of Notes held by such Purchaser
shall be made by wire transfer of immediately available funds, providing
sufficient information to identify the source of the transfer, including issuer,
CUSIP number, interest rate, maturity date, and whether payment is interest,
principal, or premium. Please contact our Investment Department to securely
obtain wire transfer instructions for State Farm Life and Accident Assurance
Company. E-mail: privateplacements@statefarm.com Phone: (309) 766-2386 Send
notices, financial statements, officer’s certificates and other correspondence
to: State Farm Life and Accident Assurance Company Investment Dept. E-8 One
State Farm Plaza Bloomington, IL 61710 If by E-Mail:
privateplacements@statefarm.com Send confirms to: State Farm Life and Accident
Assurance Company Investment Accounting Dept. D-3 One State Farm Plaza
Bloomington, IL 61710 Send the original security (via registered mail) to:
JPMorgan Chase Bank, N.A. 4 Chase Metrotech Center 3rd Floor Brooklyn, New York
11245-0001 Attention: Physical Receive Department Account: G06895 Send an
additional copy of the original security plus an original set of closing
documents and one conformed copy of the Note Purchase Agreement to: State Farm
Insurance Companies One State Farm Plaza Bloomington, Illinois 61710 Attn:
Corporate Law-Investments, A-3 Christiane M. Stoffer, Associate General Counsel
A-7



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag063.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED JACKSON NATIONAL LIFE INSURANCE COMPANY A $15,000,000 PRIVATE
PLACEMENTS – 41 ACCT 1. Please wire all payments as follows. To ensure accurate
and timely posting of principal and interest, please include all relevant
information on the wire. The Bank of New York Mellon ABA # 021-000-018 Account
#: IOC566 Ref: 187241 CUSIP / PPN, Description, and Breakdown (P&I) 2. Original
physical notes & certificates should be delivered as follows: The Depository
Trust Company 570 Washington Blvd - 5th floor Jersey City, NJ 07310 Attn: BNY
Mellon/Branch Deposit Department Ref: 187241 (very important) 3. DTC Settlement
Instructions: DTC Participant # 901 Agent Bank # 26088 Institution # 74323
Interested Party # 26662 Account # 187241 4. Original documents and copies of
notes and certificates, notices, waivers, amendments and consents should be sent
to: PPM America, Inc. 225 West Wacker Drive, Suite 1200 Chicago, IL 60606-1228
Attn: Private Placements – Elena Unger Phone: (312) 634-7853, Fax: (312)
634-0054 Email: elena.unger@ppmamerica.com Email:
PPMAPrivateReporting@ppmamerica.com 5. Financial information should be sent to:
PPM America, Inc. 225 West Wacker Drive, Suite 1200 Chicago, IL 60606-1228 Attn:
Private Placements – Elena Unger Phone: (312) 634-7853, Fax: (312) 634-0054
Email: PPMAPrivateReporting@ppmamerica.com 6. Payment notices should be sent to:
PPMAPrivateReporting@ppmamerica.com 7. Legal name to appear on notes: Jackson
National Life Insurance Company 8. Jackson National Life Insurance Company was
incorporated in Michigan on June 19, 1961. EIN: 38-1659835 Its address is: One
Corporate Way Lansing, MI 48951 9. Name of institution as it should appear in
any publicity: PPM America, Inc. A-8



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag064.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED JACKSON NATIONAL LIFE INSURANCE COMPANY A $10,000,000 PRIVATE
PLACEMENTS – GIC ACCT 1. Please wire all payments as follows. To ensure accurate
and timely posting of principal and interest, please include all relevant
information on the wire. The Bank of New York Mellon ABA # 021-000-018 Account
#: IOC566 Ref: 187243, CUSIP / PPN, Description, and Breakdown (P&I) 2. Original
physical notes & certificates should be delivered as follows: The Depository
Trust Company 570 Washington Blvd - 5th floor Jersey City, NJ 07310 Attn: BNY
Mellon/Branch Deposit Department Ref: 187243 (very important) 3. DTC Settlement
Instructions : DTC Participant # 901 Agent Bank # 26088 Institution # 74323
Interested Party # 26662 Account # 187243 4. Original documents and copies of
notes and certificates, notices, waivers, amendments and consents should be sent
to: PPM America, Inc. 225 West Wacker Drive, Suite 1200 Chicago, IL 60606-1228
Attn: Private Placements – Elena Unger Phone: (312) 634-7853, Fax: (312)
634-0054 Email: elena.unger@ppmamerica.com Email:
PPMAPrivateReporting@ppmamerica.com 5. Financial information should be sent to:
PPM America, Inc. 225 West Wacker Drive, Suite 1200 Chicago, IL 60606-1228 Attn:
Private Placements – Elena Unger Phone: (312) 634-7853, Fax: (312) 634-0054
Email: PPMAPrivateReporting@ppmamerica.com 6. Payment notices should be sent to:
PPMAPrivateReporting@ppmamerica.com 7. Legal name to appear on notes: Jackson
National Life Insurance Company 8. Jackson National Life Insurance Company was
incorporated in Michigan on June 19, 1961. EIN: 38-1659835 Its address is: One
Corporate Way Lansing, MI 48951 9. Name of institution as it should appear in
any publicity: PPM America, Inc. A-9



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag065.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED NEW YORK LIFE INSURANCE COMPANY B $13,500,000 See instructions on
following page. Also, with respect to any notices delivered electronically under
clause 2 in the attached, please also send a copy to:
kimberly_stepancic@nylinvestors.com and sydney_G_crowe@nylinvestors.com A-10



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag066.jpg]
A-11



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag067.jpg]
A-12



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag068.jpg]
PRINCIPAL AMOUNT OF NAME OF PURCHASER SERIES NOTES TO BE PURCHASED NEW YORK LIFE
INSURANCE AND ANNUITY B $2,800,000 CORPORATION See instructions on following
page. Also, with respect to any notices delivered electronically under clause 2
in the attached, please also send a copy to: kimberly_stepancic@nylinvestors.com
and sydney_G_crowe@nylinvestors.com A-13



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag069.jpg]
A-14



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag070.jpg]
A-15



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag071.jpg]
PRINCIPAL AMOUNT OF NAME OF PURCHASER SERIES NOTES TO BE PURCHASED NEW YORK LIFE
INSURANCE AND ANNUITY B $300,000 CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C) See instructions on following page. Also,
with respect to any notices delivered electronically under clause 2 in the
attached, please also send a copy to: kimberly_stepancic@nylinvestors.com and
sydney_G_crowe@nylinvestors.com A-16



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag072.jpg]
A-17



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag073.jpg]
A-18



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag074.jpg]
PRINCIPAL AMOUNT OF NAME OF PURCHASER SERIES NOTES TO BE PURCHASED NEW YORK LIFE
INSURANCE AND ANNUITY B $200,000 CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2) See instructions on following page. Also,
with respect to any notices delivered electronically under clause 2 in the
attached, please also send a copy to: kimberly_stepancic@nylinvestors.com and
sydney_G_crowe@nylinvestors.com A-19



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag075.jpg]
A-20



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag076.jpg]
A-21



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag077.jpg]
PRINCIPAL AMOUNT OF NAME OF PURCHASER SERIES NOTES TO BE PURCHASED NEW YORK LIFE
INSURANCE AND ANNUITY B $200,000 CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3) See instructions on following page. Also,
with respect to any notices delivered electronically under clause 2 in the
attached, please also send a copy to: kimberly_stepancic@nylinvestors.com and
sydney_G_crowe@nylinvestors.com A-22



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag078.jpg]
A-23



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag079.jpg]
A-24



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag080.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY B $17,000,000 c/o Barings
LLC 300 South Tryon Street – Suite 2500 Charlotte, NC 28202 Payments All
payments on account of the Note shall be made by crediting in the form of bank
wire transfer of Federal or other immediately available funds, (identifying each
payment as “Golden State Water Company 2.90% Series B Notes due July 8, 2040
interest and principal”), to: MassMutual Citibank New York, New York ABA #
021000089 Acct # 30510685 RE: Description of security, cusip, principal and
interest split With advice of payment to the Treasury Operations Securities
Management Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile). Registration of
Securities All securities should be registered to Massachusetts Mutual Life
Insurance Company and sent via overnight mail to: Massachusetts Mutual Life
Insurance Company 1295 State Street, MIP: E415 Springfield, MA 01111 Attention:
Janelle Tarantino, Treasury Operations Securities Management Telephone:
413-744-1885 E-mail: Jtarantino@massmutual.com With a copy to:
Michelle.kearney@barings.com Diane.murphy@barings.com
Brian.Fitzgerald@barings.com Owen.Zingraff@barings.com
Meredith.Hunter@barings.com Notices Send Communications and Notices (including
Send Notices on Payments to electronic delivery of financials) to Massachusetts
Mutual Life Insurance Company Massachusetts Mutual Life Insurance Company
Treasury Operations Securities Management c/o Barings LLC 1295 State Street 300
South Tryon Street – Suite 2500 Springfield, MA 01111 Charlotte, NC 28202 Attn:
Janelle Tarantino With notification to: With a copy to:
privateplacements@barings.com Massachusetts Mutual Life Insurance Company
pdgportfolioadmin@barings.com c/o Barings LLC Ben.Jones@barings.com 300 South
Tryon Street – Suite 2500 Nathan.Kapp@barings.com Charlotte, NC 28202 Tax
Identification No. 04-1590850 DTTP No.: 13/M/63867/DTTP A-25



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag081.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED METLIFE INSURANCE K.K. B $8,400,000 1-3, Kioicho, Chiyoda-ku Tokyo,
102-8525 JAPAN (all portfolio codes) (Securities to be registered in the name of
MetLife Insurance K.K.) (1) All scheduled payments of principal and interest by
wire transfer of immediately available funds to: Beneficiary Bank: The HongKong
and Shanghai Banking Corporation Ltd Beneficiary Bank BIC: HSBCHKHHGCC
Beneficiary Account No.: 741-243737-201 Beneficiary Name: MetLife Insurance K.K.
Intermediary Bank: HSBC BANK USA NA Intermediary Bank BIC: MRMDUS33 Intermediary
Fedwire/CHIPS: Fedwire No.: 021001088 CHIPS No:0108 Ref: PPN - GOLDEN STATE
WATER CO - 2.900% Due 08-JUL-2040 with sufficient information to identify the
source and application of such funds, including issuer, PPN#, interest rate,
maturity and whether payment is of principal, interest, make whole amount or
otherwise. For all payments other than scheduled payments of principal and
interest, the Company shall seek instructions from the holder, and in the
absence of instructions to the contrary, will make such payments to the account
and in the manner set forth above. (2) All notices and communications: MetLife
Asset Management Corp. (Japan) Administration Department Tokyo Garden Terrace
Kioicho Kioi Tower 25F 1-3, Kioicho, Chiyoda-ku, Tokyo 102-8525 Japan Attention:
Administration Dept. Manager Email: saura@metlife.co.jp With a copy to: MetLife
Insurance K.K. c/o MetLife Investment Management, LLC Investments, Private
Placements One MetLife Way Whippany, New Jersey 07981 Attention: Filipe Cunha,
AVP Private Placements, Project Finance/Infra; Dhruv Patel, Analyst, Private
Placement Emails: PPUCompliance@metlife.com; fcunha@metlife.com;
dhruv.patel@metlife.com; OpsPvtPlacements@metlife.com With another copy OTHER
than with respect to deliveries of financial statements to: MetLife Insurance
K.K., c/o MetLife Investment Management, LLC, Investments Law One MetLife Way,
Whippany, New Jersey 07981 Attention: Chief Counsel-Investments Law (PRIV)
Email: sec_invest_law@metlife.com A-26



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag082.jpg]
(3) Original notes delivered to: MetLife Insurance K.K., c/o MetLife Investment
Management, LLC, Investments Law One MetLife Way, Whippany, New Jersey 07981
Attention: Bryan Cho, Assistant General Counsel, Fixed Income & Alternatives (4)
Taxpayer I.D. Number: 98-1037269 (USA) and 00661996 (Japan) (5) Tax
Jurisdiction: Japan (6) UK Passport Treaty Number (if applicable):
43/M/359828/DTTP Audit Requests: Soft copy to
AuditConfirms.PvtPlacements@metlife.com or hard copy to: Metropolitan Life
Insurance Company, Attn: Private Placements Operations (ATTN: Audit
Confirmations), 18210 Crane Nest Drive – 5th Floor, Tampa, FL 33647 A-27



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag083.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED METROPOLITAN LIFE INSURANCE COMPANY B $4,300,000 200 Park Avenue New
York, New York 10166 (General Acct@Chase) (Securities to be registered in the
name of Metropolitan Life Insurance Company) (1) All scheduled payments of
principal and interest by wire transfer of immediately available funds to: Bank
Name: JPMorgan Chase Bank ABA Routing #: 021-000-021 Account No.: 002-2-410591
Account Name: Metropolitan Life Insurance Company Ref: PPN - GOLDEN STATE WATER
CO - 2.900% Due 08-JUL-2040 with sufficient information to identify the source
and application of such funds, including issuer, PPN#, interest rate, maturity
and whether payment is of principal, interest, make whole amount or otherwise.
For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above. (2) All notices and communications: Metropolitan Life
Insurance Company c/o MetLife Investment Management, LLC Investments, Private
Placements One MetLife Way Whippany, New Jersey 07981 Attention: Filipe Cunha,
AVP Private Placements, Project Finance/Infra; Dhruv Patel, Analyst, Private
Placement Emails: PPUCompliance@metlife.com; fcunha@metlife.com;
dhruv.patel@metlife.com; OpsPvtPlacements@metlife.com With a copy OTHER than
with respect to deliveries of financial statements to: Metropolitan Life
Insurance Company c/o MetLife Investment Management, LLC, Investments Law One
MetLife Way Whippany, New Jersey 07981 Attention: Chief Counsel-Investments Law
(PRIV) Email: sec_invest_law@metlife.com (3) Original notes delivered to:
Metropolitan Life Insurance Company c/o MetLife Investment Management, LLC,
Investments Law One MetLife Way Whippany, New Jersey 07981 Attention: Bryan Cho,
Assistant General Counsel, Fixed Income & Alternatives (4) Taxpayer I.D. Number:
13-5581829 (5) Tax Jurisdiction: United States/New York (6) UK Passport Treaty
Number (if applicable): 13/M/61303/DTTP A-28



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag084.jpg]
Audit Requests: Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to: Metropolitan Life Insurance Company, Attn: Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive – 5th Floor,
Tampa, FL 33647 A-29



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag085.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED American Fidelity Assurance Company B $2,100,000 9000 Cameron Parkway
Oklahoma City, OK 73114 (portfolio AFA for USD) (Securities to be registered in
the name of American Fidelity Assurance Company) (1) All scheduled payments of
principal and interest by wire transfer of immediately available funds to: Bank
Name: First Fidelity Bank ABA Number: 103002691 Account No.: 2000528686 Account
Name: InvesTrust FFC: American Fidelity Assurance Co Ref: PPN - GOLDEN STATE
WATER CO - 2.900% Due 08-JUL-2040 with sufficient information to identify the
source and application of such funds, including issuer, PPN#, interest rate,
maturity and whether payment is of principal, interest, make whole amount or
otherwise. For all payments other than scheduled payments of principal and
interest, the Company shall seek instructions from the holder, and in the
absence of instructions to the contrary, will make such payments to the account
and in the manner set forth above. (2) All notices and communications: American
Fidelity Assurance Company c/o MetLife Investment Management, LLC Investments,
Private Placements One MetLife Way Whippany, NJ 07981 Attention: Filipe Cunha,
AVP Private Placements, Project Finance/Infra; Dhruv Patel, Analyst, Private
Placement Emails: PPUCompliance@metlife.com and fcunha@metlife.com;
dhruv.patel@metlife.com; With a copy OTHER than with respect to deliveries of
financial statements to: InvesTrust Attn: Debbie Sinard 5100 N. Classen, Suite
620 Oklahoma City, OK 73118 (3) Original notes delivered to: InvesTrust Attn:
Debbie Sinard 5100 N. Classen, Suite 620 Oklahoma City, OK 73118 With COPIES OF
THE NOTES emailed to bcho@metlife.com (4) Taxpayer I.D. Number: 73-0714500 (5)
UK Passport Treaty Number (if applicable): 13/A/351507/DTTP A-30



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag086.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED METLIFE INSURANCE CO. OF KOREA, LTD. B $1,300,000 MetLife Tower 16F,
316 Teheran-ro, Gangnam-gu, Seoul, Korea, 06211 (M8K2-PP) (Securities to be
registered in the name of MetLife Insurance Co. of Korea, Ltd.) (1) All
scheduled payments of principal and interest by wire transfer of immediately
available funds to: Beneficiary Bank: JP Morgan Chase Bank Beneficiary Bank BIC:
CHASUS33 Beneficiary Account No.: 550382516 Beneficiary Name: MetLife Insurance
Co. of Korea, Ltd. Ref: PPN - GOLDEN STATE WATER CO - 2.900% Due 08-JUL-2040
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above. (2) All notices and communications: MetLife Investment Management, LLC
Investments, Private Placements One MetLife Way Whippany, New Jersey 07981
Attention: Filipe Cunha, AVP Private Placements, Project Finance/Infra; Dhruv
Patel, Analyst, Private Placement Emails: PPUCompliance@metlife.com;
fcunha@metlife.com; dhruv.patel@metlife.com; OpsPvtPlacements@metlife.com With a
copy to: MLK_GA@metlife.com MetLife Insurance Co. of Korea, Ltd. (Korea) c/o
MetLife Investment Management, LLC Investments, Private Placements One MetLife
Way Whippany, New Jersey 07981 Attention: Filipe Cunha, AVP Private Placements,
Project Finance/Infra; Dhruv Patel, Analyst, Private Placement Emails:
PPUCompliance@metlife.com; fcunha@metlife.com; dhruv.patel@metlife.com;
OpsPvtPlacements@metlife.com With another copy OTHER than with respect to
deliveries of financial statements to: MetLife Insurance Co. of Korea, Ltd., c/o
MetLife Investment Management, LLC, Investments Law One MetLife Way Whippany,
New Jersey 07981 Attention: Chief Counsel-Investments Law (PRIV) Email:
sec_invest_law@metlife.com A-31



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag087.jpg]
(3) Original notes delivered to: MetLife Insurance Co. of Korea, Ltd., c/o
MetLife Investment Management, LLC, Investments Law One MetLife Way Whippany,
New Jersey 07981 Attention: Bryan Cho, Assistant General Counsel, Fixed Income &
Alternatives (4) Taxpayer I.D. Number: 98-1160381 (USA) and 120-81-32969 (Korea)
(5) Tax Jurisdiction: Korea (6) UK Passport Treaty Number (if applicable): N/A
Audit Requests: Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to: Metropolitan Life Insurance Company, Attn: Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive – 5th Floor,
Tampa, FL 33647 A-32



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag088.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED METLIFE INSURANCE CO. OF KOREA, LTD. B $900,000 MetLife Tower 16F, 316
Teheran-ro, Gangnam-gu, Seoul, Korea, 06211 (M8KI-PP) (Securities to be
registered in the name of MetLife Insurance Co. of Korea, Ltd.) (1) All
scheduled payments of principal and interest by wire transfer of immediately
available funds to: Beneficiary Bank: JP Morgan Chase Bank Beneficiary Bank BIC:
CHASUS33 Beneficiary Account No.: 192841671 Beneficiary Name: MetLife Insurance
Co. of Korea, Ltd. Ref: PPN - GOLDEN STATE WATER CO - 2.900% Due 08-JUL-2040
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise. For all payments other than
scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above. (2) All notices and communications: MetLife Investment Management, LLC
Investments, Private Placements One MetLife Way Whippany, New Jersey 07981
Attention: Filipe Cunha, AVP Private Placements, Project Finance/Infra; Dhruv
Patel, Analyst, Private Placement Emails: PPUCompliance@metlife.com;
fcunha@metlife.com; dhruv.patel@metlife.com; OpsPvtPlacements@metlife.com With a
copy to: MLK_GA@metlife.com MetLife Insurance Co. of Korea, Ltd. (Korea) c/o
MetLife Investment Management, LLC Investments, Private Placements One MetLife
Way Whippany, New Jersey 07981 Attention: Filipe Cunha, AVP Private Placements,
Project Finance/Infra; Dhruv Patel, Analyst, Private Placement Emails:
PPUCompliance@metlife.com; fcunha@metlife.com; dhruv.patel@metlife.com;
OpsPvtPlacements@metlife.com With another copy OTHER than with respect to
deliveries of financial statements to: MetLife Insurance Co. of Korea, Ltd., c/o
MetLife Investment Management, LLC, Investments Law One MetLife Way, Whippany,
New Jersey 07981 Attention: Chief Counsel-Investments Law (PRIV) Email:
sec_invest_law@metlife.com A-33



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag089.jpg]
(3) Original notes delivered to: MetLife Insurance Co. of Korea, Ltd., c/o
MetLife Investment Management, LLC, Investments Law One MetLife Way, Whippany,
New Jersey 07981 Attention: Bryan Cho, Assistant General Counsel, Fixed Income &
Alternatives (4) Taxpayer I.D. Number: 98-1160381 (USA) and 120-81-32969 (Korea)
(5) Tax Jurisdiction: Korea (6) UK Passport Treaty Number (if applicable): N/A
Audit Requests: Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to: Metropolitan Life Insurance Company, Attn: Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive – 5th Floor,
Tampa, FL 33647 A-34



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag090.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED MANUFACTURERS LIFE REINSURANCE LIMITED B $6,000,000 The Goddard
Building, Haggatt Hall St. Michael, BB 11059 Barbados (1) PAYMENTS: All payments
to be by bank wire transfer of immediately available funds to: USD Bank Name:
The Bank of New York Mellon, New York (BIC: IRVTUS3N) ABA: 021 000 018
Beneficiary Bank BIC: IRVTUS3NIBK Beneficiary Bank A/C #: 8901323349 Ultimate
Beneficiary A/C #: 8441808400 Ultimate Beneficiary Name: 49AA MLRL US PP COLL
Reference: Golden State Water Company, CUSIP/PPN and P&I breakdown, interest
rate and maturity date of Notes or other obligations (2) NOTICES AND AUDIT
REQUESTS: Notices with Notices and Electronic respect to communication notices
and payments, with respect to all other prepayments compliance Notices
(scheduled and reporting, unscheduled, financial whether partial or statements
and in full) and related maturity certifications Manulife Financial 200 Bloor
Street East, NT2-D70 Toronto, Ontario, Canada M4W 1E5 ü Attention: Asia-Canadian
Private Placement Team Email: Asia-Canadian_PP@manulife.com Manulife General
Account Investments (HK) 16/F, Lee Garden One, 33 Hysan Avenue Causeway Bay,
Hong Kong Attention: Calvin Yip, Helen Lo, Justin ü ü Yeung, Jonathan Luk Email:
corporate_finance_asia@manulife.com Fax number: 852-2295-1771 John Hancock
Financial Services 197 Clarendon Street, C-2 Boston, MA 02116 ü Attention: Bond
and Corporate Finance Team Email: powerteam@jhancock.com Asia GA Legal ü Email:
Asia_GA_Legal@manulife.com A-35



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag091.jpg]
(3) TAX IDENTIFICATION NUMBER: 1000007310686 (4) REGISTERED NAME OF SECURITIES:
Manufacturers Life Reinsurance Limited (5) DOCUMENTATION DELIVERY REQUIREMENTS
(i) Original securities should be sent the day after closing to: CIBC Mellon
Global Securities Services 1 York Street, Suite 900, Vault Operations Toronto,
Ontario M5J 0B6 Canada Attention: Michael Ishisbashi (Tel: 416-643-3240)
Reference: Manufactures Life Reinsurance Limited - Account # 844180 / 49AA Also
please forward a copy of the note(s) to Asia-Canadian_PP@manulife.com mailbox
and Asia_GA_Legal@manulife.com so we can instruct CIBC to deposit the Note(s).
(ii) Closing documents (one CD ROM’s and one hardcopy of the executed documents)
should be sent to: Manufactures Life Reinsurance Limited c/o Manulife Asset
Management (Asia) General Accounts Investments 16/F. Lee Garden One, 33 Hysan
Avenue Causeway Bay, Hong Kong Attention: Jonathan Luk, Helen Lo, Justin Yeung
and Calvin Yip A-36



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag092.jpg]
NAME OF AND ADDRESS SERIES PRINCIPAL AMOUNT OF OF PURCHASER OF NOTES NOTES TO BE
PURCHASED MANULIFE LIFE INSURANCE COMPANY B $6,000,000 Marunouchi Trust Tower
North 15F 1-8-1 Marunouchi, Chiyoda-ku, Tokyo, Japan 100-0005 (1) PAYMENTS: All
payments to be by bank wire transfer of immediately available funds to: USD Bank
Name: The Bank of New York Mellon, New York (BIC: IRVTUS3N) ABA: 021-000-018
Beneficiary Bank BIC: IRVTUS3NIBK Beneficiary Bank A/C #: 8901323349 Ultimate
Beneficiary A/C #: 2491478400 Ultimate Beneficiary Name: J108 MLJ COLLECTOR AC
US PRIVATE Reference: Golden State Water Company, CUSIP/PPN and P&I breakdown,
interest rate and maturity date of Notes or other obligations (2) NOTICES AND
AUDIT REQUESTS: s Notices with Notices and Electronic respect to communication
notices and payments, with respect to all other prepayments compliance Notices
(scheduled and reporting, unscheduled, financial whether partial or statements
and in full) and related maturity certifications Manulife Financial 200 Bloor
Street East, NT2-D70 Toronto, Ontario, Canada M4W 1E5 ü Attention: Asia-Canadian
Private Placement Team Email: Asia-Canadian_PP@manulife.com Manulife Life
Insurance Company Marunouchi Trust Tower North 15F 1-8-1 Marunouchi, Chiyoda-ku,
Tokyo, Japan 100-0005 ü ü ü Attention: Head of Investments Telephone:
81-3-6267-1800 Fax: 81-3-6267-1799 Email: MLJIO_Settlement_Team@manulife.com
Manulife General Account Investments (HK) 16/F, Lee Garden One, 33 Hysan Avenue
Causeway Bay, Hong Kong Attention: Calvin Yip, Helen Lo, Justin ü ü Yeung,
Jonathan Luk Email: corporate_finance_asia@manulife.com Fax number:
852-2295-1771 John Hancock Financial Services 197 Clarendon Street, C-2 Boston,
MA 02116 ü Attention: Bond and Corporate Finance Team Email:
powerteam@jhancock.com Asia GA Legal ü Email: Asia_GA_Legal@manulife.com A-37



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag093.jpg]
(3) TAX IDENTIFICATION NUMBER: 98-0427213 (4) REGISTERED NAME OF SECURITIES:
Manulife Life Insurance Company (5) DOCUMENTATION DELIVERY REQUIREMENTS (i)
Original securities should be sent the day after closing to: CIBC Mellon Global
Securities Services 1 York Street, Suite 900, Vault Operations Toronto, Ontario
M5J 0B6 Canada Attention: Michael Ishisbashi (Tel: 416-643-3240) Reference:
Manulife Life Insurance Company - Account # 249147 / J108 Also please forward a
copy of the note(s) to Asia-Canadian_PP@manulife.com mailbox and
Asia_GA_Legal@manulife.com so we can instruct CIBC to deposit the Note(s). (ii)
Closing documents (one CD ROM’s and one hardcopy of the executed documents)
should be sent to: Manulife Life Insurance Company Marunouchi Trust Tower North
15F 1-8-1, Marunouchi, Chiyoda-ku, Tokyo 100-0005 Japan Attention: Rikako Shoji
and Kensuke Muraki (Investments) A-38



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag094.jpg]
SCHEDULE B DEFINED TERMS As used herein, the following terms have the respective
meanings set forth below or set forth in the Section hereof following such term:
“Accredited Investor” means an accredited investor as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act. “Advances for
Construction” means funds advanced by any Person in connection with the addition
of utility plant which funds are subject to refund and, in accordance with GAAP
as in effect on the date hereof, are reflected as “Other Credits” in the
financial statements of such Person, until refunded. “Affiliate” means, at any
time, and with respect to any Person, any other Person that at such time
directly or indirectly through one or more intermediaries Controls, or is
Controlled by, or is under common Control with, such first Person. As used in
this definition, “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company. “Aggregate Effective
Amount” means, as of any date of determination and with respect to all letters
of credit for the benefit of any of the Company and its Subsidiaries then
outstanding, the sum of (a) the aggregate effective face amounts of all such
letters of credit not then paid by issuing bank plus (b) the aggregate amounts
paid by issuing bank under such letters of credit not then reimbursed to the
issuing bank by the Company or any Subsidiary, as the case may be. “Agreement”
means this Agreement, including all Exhibits and Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time. “Anti-Corruption Laws” means any law or regulation in a U.S.
or any non-U.S. jurisdiction regarding bribery or any other corrupt activity,
including the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act. “Average Life” means, as
of the date of determination, with respect to any Indebtedness, the quotient
obtained by dividing (i) the sum of the products of the numbers of years from
the date of determination to the dates of each successive scheduled principal
payment (assuming the exercise by the obligor of such Indebtedness of all
unconditional (other than as to the giving of SCHEDULE B (to Note Purchase
Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag095.jpg]
notice) extension options of each such scheduled payment date) of such
Indebtedness multiplied by the amount of such principal payment by (ii) the sum
of all principal payments. “Blocked Person” means (a) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by OFAC, (b) a Person, entity, organization, country or regime that is
blocked or a target of sanctions that have been imposed under U.S. Economic
Sanctions Laws or (c) a Person that is an agent, department or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, any Person, entity, organization, country or regime
described in clause (a) or (b). “Bear Valley Electric Service Assets” means the
assets, properties and business of every kind and description, wherever located,
real, personal or mixed, tangible or intangible, owned, held or used in
connection with the distribution of electricity by the Company in several
mountain communities in San Bernardino, California, other than the assets listed
as excluded assets on Exhibit B to the Spin-off Agreement. “Business Day” means
(a) for the purposes of Section 8.7 only, any day other than a Saturday, a
Sunday or a day on which commercial banks in New York City are required or
authorized to be closed, and (b) for the purposes of any other provision of this
Agreement, any day other than a Saturday, a Sunday or a day on which commercial
banks in New York, New York, or Los Angeles, California are required or
authorized to be closed. “Capital Lease” means, as to any Person, a lease of
Property by that Person as a lessee that is, or should be, in accordance with
GAAP classified as a finance lease on the balance sheet of that Person in
accordance with GAAP. “Capital Lease Obligations” means all monetary obligations
of a Person under any Capital Lease. “Cash” means, when used in connection with
any Person, all monetary and non-monetary items owned by that Person that are
treated as cash in accordance with GAAP. “Cash Equivalents” means, when used in
connection with any Person, that Person’s Investments in: (a) Government
Securities due within one year after the date of the making of the Investment;
(b) readily marketable direct obligations of any state of the United States of
America or any political subdivision of any such state or any public agency or
instrumentality thereof given on the date of such Investment a credit rating of
at least Aa by Moody’s or AA by S&P, in each case due within one year from the
making of the Investment; (c) certificates of deposit issued by, bank deposits
in, eurodollar deposits through, bankers’ acceptances of, and repurchase
agreements covering Government B-2



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag096.jpg]
Securities executed by (i) any bank incorporated under the laws of the United
States of America, any state thereof or the District of Columbia and having on
the date of such Investment combined capital, surplus and undivided profits of
at least $250,000,000, or total assets of at least $5,000,000,000 or (ii)
CoBank, ACB, in each case due within one year after the date of the making of
the Investment and participation certificates issued by CoBank, ACB to the
Company; (d) certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers’ acceptances of, and repurchase agreements covering
Government Securities executed by (i) any branch or office located in the United
States of America of a bank incorporated under the laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least $500,000,000, or
total assets of at least $15,000,000,000 (ii) CoBank, ACB, in each case due
within one year after the date of the making of the Investment; (e) repurchase
agreements covering Government Securities executed by a broker or dealer
registered under Section 15(b) of the Exchange Act having on the date of the
Investment capital of at least $50,000,000, due within 90 days after the date of
the making of the Investment; provided that the maker of the Investment receives
written confirmation of the transfer to it of record ownership of the Government
Securities on the books of a “primary dealer” in such Government Securities or
on the books of such registered broker or dealer, as soon as practicable after
the making of the Investment; (f) readily marketable commercial paper or other
debt Securities issued by corporations doing business in and incorporated under
the laws of the United States of America or any state thereof or of any
corporation that is the holding company for a bank described in clause (c) or
(d) above given on the date of such Investment a credit rating of at least P-1
by Moody’s or A-1 by S&P, in each case due within one year after the date of the
making of the Investment; (g) “money market preferred stock” issued by a
corporation incorporated under the laws of the United States of America or any
state thereof (i) given on the date of such Investment a credit rating of at
least Aa by Moody’s and AA by S&P, in each case having an investment period not
exceeding 50 days or (ii) to the extent that investors therein have the benefit
of a standby letter of credit issued by CoBank, ACB or a bank described in
clauses (c) or (d) above; provided that (y) the amount of all such Investments
issued by the same issuer does not exceed $5,000,000 and (z) the aggregate
amount of all such Investments does not exceed $10,000,000; (h) a readily
redeemable “money market mutual fund” sponsored by a bank described in clause
(c) or (d) hereof, or a registered broker or dealer described in clause (e)
hereof, that has and maintains an investment policy limiting its investments
primarily to instruments of the types described in clauses (a) through (g)
hereof and given on the date of such Investment a credit rating of at least Aa
by Moody’s and AA by S&P; and B-3



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag097.jpg]
(i) corporate notes or bonds having an original term to maturity of not more
than one year issued by a corporation incorporated under the laws of the United
States of America or any state thereof, or a participation interest therein;
provided that (i) commercial paper issued by such corporation is given on the
date of such Investment a credit rating of at least Aa by Moody’s and AA by S&P,
(ii) the amount of all such Investments issued by the same issuer does not
exceed $5,000,000 and (iii) the aggregate amount of all such Investments does
not exceed $10,000,000. “Closing” is defined in Section 3. “Closing Date” is
defined in Section 3. “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time. “Company” is defined in the introductory paragraph of this
Agreement. “Condemnation” means any order of condemnation of private property of
such Person by any Governmental Authority in an eminent domain proceeding and
any settlement of any such proceeding resulting in the condemnation of such
property. “Confidential Information” is defined in Section 20. “Controlled
Entity” means (i) any of the Subsidiaries of the Company and any of their or the
Company’s respective Controlled Affiliates and (ii) if the Company has a parent
company, such parent company and its Controlled Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default. “Default Rate” means that rate of interest that is the greater of
(i) 2% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (ii) 2% over the rate of interest publicly announced
by JPMorgan Chase Bank in New York, New York as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3. “Disposition” means the sale,
transfer or other disposition, including pursuant to a Condemnation (each, a
“Transfer”) in any single transaction or series of related transactions of any
asset, or group of related assets, of the Company or any Subsidiary other than
(a) a Transfer of Cash, Cash Equivalents, Investments (other than Investments in
a Subsidiary), inventory or other assets sold or otherwise disposed of in the
ordinary course of business of the Company or any Subsidiary, (b) a Transfer of
equipment sold or otherwise disposed of where substantially B-4



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag098.jpg]
similar equipment in replacement thereof has theretofore been acquired, or
thereafter within 90 days is acquired, by the Company or any Subsidiary, (c) a
Transfer of obsolete assets no longer useful in the business of the Company or
any Subsidiary, (d) a Transfer to the Company or to a Wholly-Owned Subsidiary of
the Company, and (e) a Transfer of the Bear Valley Electric Service Assets and
the stock of Bear Valley Electric Service, Inc. pursuant to the terms of the
Spin-off Agreement. “Disposition Prepayment Date” is defined in Section 8.3.
“Disposition Response Date” is defined in Section 8.3. “Distribution” means,
with respect to any equity Security issued by a Person, or any warrant or right
to acquire any equity Security of a Person, (a) the retirement, redemption,
purchase, or other acquisition for value by such Person of any such equity
Security, (b) declaration or (without duplication) payment by such Person or any
dividend in Cash or in property (other than in common stock or other equity
Security of such Person) on or with respect to any such equity Security, (c) any
Investment by such Person in the holder of any such equity Security, and (d) any
other payment by such Person constituting a distribution under applicable laws
with respect to such equity Security. “EBITDA” means with respect to any fiscal
period, the sum of (a) Net Income for that period, plus (b) any extraordinary
loss deducted from such Net Income, minus (c) any extraordinary gain reflected
in such Net Income, plus (d) Interest Expense of the Company and its
Subsidiaries for that period, plus (e) the aggregate amount of federal and state
taxes on or measured by income of the Company and its Subsidiaries for that
period (whether or not payable during that period), plus (f) depreciation and
amortization expense of the Company and its Subsidiaries for that period, plus
(g) all other non-cash, non-recurring significant expenses of the Company and
its Subsidiaries for that period acceptable to the Required Holders, in each
case as determined in accordance with GAAP, consistently applied and, in the
case of items (d), (e), (f), and (g) only to the extent deducted in the
determination of Net Income for that period. An expense is significant for this
purpose if it equals or exceeds $1,000,000. “Environmental Laws” means any and
all federal, state, local, and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including but not limited to those related to Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect. “ERISA Affiliate” means any trade or business (whether
or not incorporated) that is treated as a single employer together with the
Company under section 414 of the Code. “Event of Default” is defined in Section
11. B-5



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag099.jpg]
“Exchange Act” means the Securities Exchange Act of 1934, as amended. “Form
10-K” is defined in Section 7.1(b). “Form 10-Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America. “Government Securities” means readily
marketable (a) direct full faith and credit obligations of the United States of
America or obligations guaranteed by the full faith and credit of the United
States of America and (b) obligations of an agency or instrumentality of, or
corporation owned, controlled or sponsored by, the United States of America that
are generally considered in the securities industry to be implicit obligations
of the United States of America. “Governmental Authority” means (a) the
government of (i) the United States of America or any state or other political
subdivision thereof, or (ii) any other jurisdiction in which the Company or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Company or any Subsidiary, or (b) any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such government. “Governmental Official”
means any governmental official or employee, employee of any government-owned or
government-controlled entity, political party, any official of a political
party, candidate for political office, official of any public international
organization or anyone else acting in an official capacity. “Guaranty
Obligation” means, as to any Person, any (a) guarantee by that Person of
Indebtedness of, or other obligation performable by, any other Person or (b)
assurance given by that Person to an obligee of any other Person with respect to
the performance of any obligation by, or the financial condition of, such other
Person, whether direct, indirect or contingent, including any purchase or
repurchase agreement covering such obligation or any collateral security
therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any “keep
well” or other arrangement of whatever nature given for the purpose of assuring
or holding harmless such obligee against loss with respect to any obligation of
such other Person; provided, however, that the term Guaranty Obligation shall
not include endorsements of instruments for deposit or collection or similar
arrangements in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an B-6



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag100.jpg]
amount equal to the stated or determinable amount of the related Indebtedness
(unless the Guaranty Obligation is limited by its terms to a lesser amount, in
which case to the extent of such amount) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
Person in good faith. The amount of any other Guaranty Obligation shall be
deemed to be zero unless and until the amount thereof has been (or, in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic No. 450 – Contingencies, should be) quantified and reflected
or disclosed in the consolidated financial statements (or note thereof) of
Company and its Subsidiaries. “Hazardous Materials” means any and all
pollutants, toxic or hazardous wastes or other substances that might pose a
hazard to health and safety, the removal of which may be required or the
generation, manufacture, refining, production, processing, treatment, storage,
handling, transportation, transfer, use, disposal, release, discharge, spillage,
seepage or filtration of which is or shall be restricted, prohibited or
penalized by any applicable law including, but not limited to, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, petroleum, petroleum
products, lead based paint, radon gas or similar restricted, prohibited or
penalized substances. “holder” means, with respect to any Note, the Person in
whose name such Note is registered in the register maintained by the Company
pursuant to Section 13.1; provided, however, that if such Person is a nominee,
then for the purposes of Sections 7, 12, 17.2 and 18 and any related definitions
in this Schedule B, “holder” shall mean the beneficial owner of such Note whose
name and address appears in such register. “Indebtedness” means, as to any
Person (without duplication), (a) indebtedness of such Person for borrowed money
or for the deferred purchase price of property (excluding trade and other
accounts payable in the ordinary course of business in accordance with ordinary
trade terms), (b) indebtedness of such Person of the nature described in clause
(a) that is non-recourse to the credit of such Person but is secured by assets
of such Person, to the extent of the fair market value of such assets as
determined in good faith by such Person, (c) Capital Lease Obligations of such
Person, (d) indebtedness of such Person arising under bankers’ acceptance
facilities or under facilities for the discount of accounts receivable of such
Person, (e) any direct or contingent obligations of such Person under letters of
credit issued for the account of such Person, and (f) any net obligations of
such Person under Interest Rate Protection Agreements. For the avoidance of
doubt, Advances for Construction of the Company or any of its Subsidiaries in
the ordinary course of business, to the extent that such obligation is recorded
as a liability offset by a receivable in the same amount on the financial
statements of Company or such Subsidiary, as the case may be, will not
constitute Indebtedness hereunder. All indebtedness guaranteed as to payment of
principal in any manner by such Person or in effect guaranteed by such Person
through a contingent agreement to purchase such indebtedness, and all
indebtedness secured by a Lien upon property owned by such Person, even though
such Person has not assumed or become liable for the payment of such
indebtedness, shall for all purposes hereof be deemed to be “Indebtedness” of
such Person. In addition, for purposes of this Agreement, Indebtedness of any
Person shall not include the liability for “operating leases” that is required
to be recorded on the balance sheet of such Person under ASU 2016-02, Leases
(Topic 842). “INHAM Exemption” is defined in Section 6.2(e). B-7



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag101.jpg]
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note. “Interest
Expense” means, with respect to any Person and as of the last day of any fiscal
period, the sum of (a) all interest, fees, charges and related expenses (in each
case as such expenses are calculated according to GAAP) paid or payable (without
duplication) for that fiscal period by that Person to a lender in connection
with borrowed money (including any obligations for fees, charges and related
expenses payable to the issuer of any letter of credit) or the deferred purchase
price of assets that are considered “interest expense” under GAAP plus (b) the
portion of rent paid or payable (without duplication) for that fiscal period by
that Person under Capital Lease Obligations that should be treated as interest
in accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic No. 842 – Leases. “Interest Rate Protection Agreement” means
a written agreement between the Company and/or any Subsidiary, as applicable,
and one or more financial institutions providing for “swap”, “cap”, “collar” or
other interest rate protection with respect to any Indebtedness. “Investment”
means, when used in connection with any Person, any investment by or of that
Person, whether by means of purchase or other acquisition of stock or other
Securities of any other Person or by means of a loan, advance creating a debt,
capital contribution, guaranty or other debt or equity participation or interest
in any other Person, including any partnership, limited liability company and
joint venture interests of such Person. The amount of any Investment shall be
the amount actually invested (minus any return of capital with respect to such
Investment which has actually been received in Cash or has been converted into
Cash), without adjustment for subsequent increases or decreases in the value of
such Investment. “Investment Grade Rating” means a credit rating of at least one
of the following: (a) BBB- or higher by S&P, (b) Baa3 or higher by Moody or (c)
the equivalent of such foregoing ratings by another nationally recognized rating
agency, which has been most recently assigned by such rating agency, as the case
may be, to such Person. “Lien” means, with respect to any Person, any mortgage,
deed of trust, pledge, hypothecation, assignment for security, security
interest, encumbrance, lien or other charge of any kind, affecting any Property,
including any lease in the nature of a security interest. “Make-Whole Amount” is
defined in Section 8.7. “Material” means material in relation to the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole. “Material Adverse Effect” means a
material adverse effect on (a) the business, operations, affairs, financial
condition, assets or properties of the Company and its Subsidiaries taken as a
B-8



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag102.jpg]
whole, (b) the ability of the Company to perform its obligations under this
Agreement and the Notes, (c) the ability of any Significant Subsidiary
Guarantor, if any, to perform its obligations under its Significant Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the Notes,
any Significant Subsidiary Guaranty or any other Transaction Document. “Material
Credit Facility” means, as to the Company and its Subsidiaries, (a) the
Prudential NPA; and (b) any other agreement(s) creating or evidencing
indebtedness for borrowed money entered into on or after the Closing Date by the
Company or any Subsidiary, or in respect of which the Company or any Subsidiary
is an obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $20,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency); and if no Credit Facility or
Credit Facilities equal or exceed such amounts, then the largest Credit Facility
shall be deemed to be a Material Credit Facility. “Maturity Date” is defined in
each Note. “Moody’s” means Moody’s Investors Services, Inc. and any successor
thereto. “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA). “NAIC” means the National
Association of Insurance Commissioners or any successor thereto. “Net Income”
means, with respect to any fiscal period, the consolidated net income of the
Company and its Subsidiaries for that period, determined in accordance with
GAAP, consistently applied. “Net Proceeds” means, with respect to any
Disposition, the cash consideration received by the Company or a Subsidiary, as
the case may be, for such Disposition after (i) provision for all income and
other taxes resulting from such Disposition, (ii) payment of all brokerage
commissions, underwriting, legal, accounting, appraisal and other fees and
expenses related to such Disposition, and (iii) deduction of appropriate amounts
to be provided by the Company or such Subsidiary, as the case may be, as a
reserve, in accordance with GAAP, against any liabilities associated with the
assets sold or disposed of in such Disposition and retained by the Company or
such Subsidiary, as the case may be, after such Disposition, including, without
limitation, any indemnification obligations associated with the Disposition.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement B-9



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag103.jpg]
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and (b) is not subject to ERISA or the
Code. “Notes” is defined in Section 1. “OFAC means the Office of Foreign Assets
Control of the United States Department of the Treasury. “OFAC Sanctions
Program” means any economic or trade sanction that OFAC is responsible for
administering and enforcing. A list of OFAC Sanctions Programs may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate. “PBGC” means the Pension Benefit Guaranty
Corporation referred to and defined in ERISA or any successor thereto.
“Permitted Capital Asset Indebtedness” means Indebtedness of Company and its
Subsidiaries consisting of Capital Lease Obligations, or otherwise incurred to
finance the purchase or construction of capital assets (which shall be deemed to
exist if the Indebtedness is incurred at or within 90 days before or after the
purchase or construction of the capital assets), or to refinance any such
Indebtedness. “Permitted Encumbrances” means: (a) inchoate Liens incident to
construction on or maintenance of property; or Liens incident to construction on
or maintenance of property now or hereafter filed of record for which adequate
reserves have been set aside (or deposits made pursuant to applicable Law) and
which are being contested in good faith by appropriate proceedings and have not
proceeded to judgment, provided that, by reason of nonpayment of the obligations
secured by such Liens, no such property is subject to an impending risk of loss
or forfeiture; (b) Liens for taxes and assessments on property which are not yet
past due; or Liens for taxes and assessments on property for which adequate
reserves have been set aside and are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such property
is subject to an impending risk of loss or forfeiture; (c) statutory Liens,
other than those described in clauses (a) or (b) above, arising in the ordinary
course of business with respect to obligations which are not delinquent or are
being contested in good faith, provided that, if delinquent, adequate reserves
have been set aside with respect thereto and, by reason of nonpayment, no
property is subject to an impending risk of loss or forfeiture; B-10



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag104.jpg]
(d) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable; (e) Liens consisting of
pledges or deposits of property to secure performance in connection with
operating leases, provided the aggregate value of all such pledges and deposits
(excluding the property subject to such lease) in connection with any such lease
does not at any time exceed 10% of the annual fixed rentals payable under such
lease; (f) Liens consisting of deposits of property to secure bids made with
respect to, or performance of, contracts (other than contracts creating or
evidencing an extension of credit to the depositor) incurred in the ordinary
course of business; (g) Liens consisting of deposits of property to secure (or
in lieu of) surety, appeal or customs bonds incurred in the ordinary course of
business; (h) Liens which secure indebtedness which was in existence at the time
of any transaction permitted by Section 10.3 and were not created in
contemplation of such transaction; (i) Liens securing Permitted Capital Asset
Indebtedness on and limited to the capital assets acquired, constructed or
financed with the proceeds of such Permitted Capital Asset Indebtedness or with
the proceeds of any Indebtedness directly or indirectly financed by such
Indebtedness; provided that the aggregate principal amount of such Indebtedness
secured by such Liens and incurred by the Company and/or its Subsidiaries after
the Closing Date and the value of the property subject to a Sale and Leaseback
shall not exceed a Substantial Portion of the property of the Company and its
Subsidiaries, on a consolidated basis, at any time outstanding (as determined in
accordance with GAAP consistently applied); (j) Liens consisting of deposits of
Cash and/or Cash Equivalents to secure the obligation of the Company to
reimburse a lender under a letter of credit incurred in the ordinary course of
business which will terminate after the maturity of the credit or reimbursement
agreement related to such letter of credit; and (k) Liens on property of the
Company and its Subsidiaries that are immaterial in amount or type or on
property that is immaterial in value or to the conduct of the business of the
Company and its Subsidiaries taken as a whole; provided that such Liens under
this clause (k) shall not secure any Indebtedness under a Material Credit
Facility unless the Company concurrently secures the Notes equally and ratably
with such Indebtedness in accordance with Section 10.2(a). “Person” means an
individual, partnership, corporation, limited liability company, association,
trust, unincorporated organization, business entity or Governmental Authority.
B-11



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag105.jpg]
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability. “Prepayment Amount” is defined in Section 8.3.
“property” or “properties” means, unless otherwise specifically limited, any
interest in any kind of property or asset, whether real, personal or mixed,
tangible or intangible, choate or inchoate. “Prudential NPA” means the Note
Purchase Agreement dated as of December 23, 2014 between the Company and The
Prudential Insurance Company of America, and the Company’s 3.45% Senior Notes
due December 23, 2029 in an aggregate principal amount of $15,000,000 issued
pursuant thereto. “PTE” is defined in Section 6.2(a). “Public Utility Property”
means property which is used in the provision, treatment or distribution of
water or wastewater or in the generation, transmission and distribution of
electric energy and which is included in the rate base of a regulated public
utility. “Purchaser” or “Purchasers” means each of the purchasers that has
executed and delivered this Agreement to the Company and such Purchaser’s
successors and assigns (so long as any such assignment complies with Section
13.2), provided, however, that any Purchaser of a Note that ceases to be the
registered holder or a beneficial owner (through a nominee) of such Note as the
result of a transfer thereof pursuant to Section 13.2 shall cease to be included
within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer. “Qualified Institutional Buyer” means any Person
who is a “qualified institutional buyer” within the meaning of such term as set
forth in Rule 144A(a)(1) under the Securities Act. “QPAM Exemption” is defined
in Section 6.2(d). “Ratable Amount” is defined in Section 8.3. “Related Fund”
means, with respect to any holder of any Note, any fund or entity that (i)
invests in Securities or bank loans, and (ii) is advised or managed by such
holder, the same investment advisor as such holder or by an affiliate of such
holder or such investment advisor. “Required Holders” means, at any time, the
holders of more than 50% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Company or any of its
Affiliates). B-12



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag106.jpg]
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement. “S&P” means Standard & Poor’s Ratings Group, a
division of The McGraw-Hill Companies, and any successor thereto. “Sale and
Leaseback” means, with respect to any Person, the sale of Property owned by that
Person (the “Seller”) to another Person (the “Buyer”), together with the
substantially concurrent leasing of such Property by the Buyer to the Seller;
provided that such term shall not include any sale under threat of condemnation
which involves a concurrent leasing of such Property or any sale followed by a
temporary lease for a term, including renewal thereof, of not more than three
years. “SEC” means the Securities and Exchange Commission of the United States,
or any successor thereto. “Securities” or “Security” means any capital stock,
share, voting trust certificate, bond, debenture, note or other evidence of
Indebtedness, limited partnership interest, member interest, or any warrant,
option or other right to purchase or acquire any of the foregoing, or any
“security” as defined in section 2(1) of the Securities Act. “Securities Act”
means the Securities Act of 1933, as amended from time to time, and the rules
and regulations promulgated thereunder from time to time in effect. “Senior
Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company. “Series A Notes” is defined in
Section 1. “Series B Notes” is defined in Section 1. “Significant Subsidiary”
means at any time any Subsidiary that would at such time constitute a
“significant subsidiary” (as such term is defined in Regulation S-X of the SEC
as in effect on the date of the Closing) of the Company. “Significant Subsidiary
Guarantor” means a Significant Subsidiary that is a Subsidiary Guarantor.
“Significant Subsidiary Guaranty” mean a Subsidiary Guaranty made by a
Significant Guarantor. “Solvent” means, as of any date of determination, and as
to any Person, that on such date: (a) the fair valuation of the assets of such
Person is greater than the fair valuation of such Person’s probable liability in
respect of existing debts; (b) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature; (c) such Person is not engaged in a business or transaction, and
is not about to engage in a business or B-13



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag107.jpg]
transaction, which would leave such Person with assets remaining which would
constitute unreasonably small capital after giving effect to the nature of the
particular business or transaction (including, in the case of the Company, the
transactions occurring on the Closing Date); and (d) such Person is generally
paying its debts as they become due. As used in this definition, (1) the “fair
valuation” of any assets means the amount realizable within a reasonable time,
either through collection or sale, of such assets at their regular market value,
which is the amount obtainable by a capable and diligent businessman from an
interested buyer willing to purchase such assets within a reasonable time under
ordinary circumstances; and (2) the term “debts” includes any legal liability
whether matured or unmatured, liquidated or unliquidated, absolute, fixed, or
contingent. “Source” is defined in Section 6.2. “Spin-off Agreement” means the
Contribution and Spin-off Agreement dated December 13, 2018 among American
States Water Company, Bear Valley Electric Service, Inc. and the Company. “State
Sanctions List” means a list that is adopted by any state Governmental Authority
within the United States of America pertaining to Persons that engage in
investment or other commercial activities in Iran or any other country that is a
target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company. “Subsidiary
Guarantor” means each Subsidiary that has executed and delivered a Subsidiary
Guaranty. “Subsidiary Guaranty” is defined in Section 9.7. “SVO” means the
Securities Valuation Office of the NAIC or any successor to such Office.
“Substantial Portion” means, as of any date of determination, the book value of
assets of such Person equal to or exceeding 15% of Total Capitalization as of
the last day of the preceding fiscal year. “Total Assets” means, as of any date
of determination, the consolidated total assets of the Company and its
Subsidiaries as of the last day of the immediately preceding fiscal year, after
B-14



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag108.jpg]
deducting the assets for “operating leases” that are required to be recorded on
the balance sheet of the Company and its Subsidiaries under ASU 2016-02, Leases
(Topic 842). “Total Capitalization” means, at any time, the sum of Total
Indebtedness plus the difference between the consolidated total assets of the
Company and its Subsidiaries less consolidated total liabilities of the Company
and its Subsidiaries (each determined in accordance with GAAP), provided that
contributions in aid of construction, Advances for Construction of the Company
or any of its Subsidiaries, customer deposits and similar items reducing rate
base calculation shall be excluded. “Total Indebtedness” means, as of any date
of determination, without duplication, the sum of (a) all principal Indebtedness
of the Company and its Subsidiaries for borrowed money (including, without
limitation, subordinated indebtedness, debt Securities issued by the Company and
any of its Subsidiaries, the aggregate principal Indebtedness outstanding under
the Notes and the Aggregate Effective Amount of all outstanding letters of
credit in favor of the Company and each Subsidiary) on that date plus (b) the
aggregate amount of the principal portion of all Capital Lease Obligations of
the Company and its Subsidiaries plus (c) any Guaranty Obligations of the
Company and its Subsidiaries with respect to the Indebtedness of others of the
types referred to in (a) and (b) above. “Total Indebtedness to Capitalization
Ratio” means the ratio of Total Indebtedness to Total Capitalization, determined
as of the last day of the applicable fiscal quarter of such fiscal year. “Total
Indebtedness to EBIDTA Ratio” means the ratio of Total Indebtedness to EBITDA,
determined on the last day of the applicable fiscal period. “Transaction
Documents” means this Agreement, the Notes, each Subsidiary Guaranty, if any,
and any other agreements of any type or nature presently or hereafter executed
and delivered by the Company or any Subsidiary Guarantor in any way relating to
or in furtherance of this Agreement, in each case either as originally executed
or as the same may from time to time be supplemented, modified, amended,
restated, extended or supplanted. “U.S. Economic Sanctions Laws” means those
laws, executive orders, enabling legislation or regulations administered and
enforced by the United States pursuant to which economic sanctions have been
imposed on any Person, entity, organization, country or regime, including the
Trading with the Enemy Act, the International Emergency Economic Powers Act, the
Iran Sanctions Act, the Sudan Accountability and Divestment Act and any other
OFAC Sanctions Program. “USA PATRIOT Act” means United States Public Law 107-56,
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect. B-15



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag109.jpg]
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time. B-16



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag110.jpg]
SCHEDULE 5.3 DISCLOSURE MATERIALS Form 10-K for the year ended December 31, 2019
Form 8-Ks filed on January 31, 2020 and March 13, 2020 Form 10-Qs for the
quarter ended March 31, 2020 SCHEDULE 5.3 (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag111.jpg]
SCHEDULE 5.4 SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SHARES; AFFILIATES
Subsidiaries: California Cities Water Company, Inc., a California corporation;
100% of shares. Affiliates: American States Water Company Bear Valley Electric
Service, Inc. American States Utility Services, Inc. Fort Bliss Water Services
Company Old Dominion Utility Services, Inc. Terrapin Utility Services, Inc.
Palmetto State Utility Services, Inc. Old North Utility Services, Inc. Emerald
Coast Utility Services, Inc. Fort Riley Utility Services, Inc. Directors: James
L. Anderson Sarah J. Anderson Diana Bontá John R. Fielder Anne M. Holloway Mary
Ann Hopkins C, James Levin Robert J. Sprowls Janice F. Wilkins Officers: Robert
J. Sprowls Denise L. Kruger Eva G. Tang Gladys M. Farrow Sunil K. Pillai Paul J.
Rowley Bryan K. Switzer SCHEDULE 5.4 (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag112.jpg]
SCHEDULE 5.5 FINANCIAL STATEMENTS Financial Statements in Form 10-K for the year
ended December 31, 2017 Financial Statements in Form 10-K for the year ended
December 31, 2018 Financial Statements in Form 10-K for the year ended December
31, 2019 Financial Statements in Form 10-Q for the quarter ended March 31, 2020
SCHEDULE 5.5 (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag113.jpg]
SCHEDULE 5.15 EXISTING INDEBTEDNESS - As of March 31, 2020 Debt Coupon Maturity
Description Amount Rate Issue Date Date Remark 6.81% Note due 2028 15,000,000
6.810% 03/23/1998 03/23/2028 Public Debt 6.59% Note due 2029 40,000,000 6.590%
01/25/1999 01/25/2029 Public Debt 7.875% Note due 2030 20,000,000 7.875%
01/26/2001 12/01/2030 Public Debt 7.23% Note due 2031 50,000,000 7.230%
12/11/2001 12/15/2031 Public Debt 6.00% Note due 2041 62,000,000 6.000%
04/14/2011 04/15/2041 Public Debt 9.56% Notes due 2031 (*) 28,000,000 9.560%
05/15/1991 05/15/2031 Private Placement 5.87% Note due 2028 (*) 40,000,000
5.870% 10/11/2005 12/20/2028 Private Placement 3.45% Note due 2029 (*)
15,000,000 3.450% 12/23/2014 12/23/2029 Private Placement 5.50% Tax Exempt Note
7,730,000 5.500% 12/01/1996 12/01/2026 Public Debt -Tax Exempt State Water
Project 3,563,129 Various 06/01/1994 09/30/2035 Tax Exempt American Recovery and
3,313,763 2.5017% Various 03/01/2033 Funding under the Safe Reinvestment Act
Drinking Water State Obligation Revolving Fund Law of 1997 and the American
Recovery and Reinvestment Act of 2007 $284,606,892 * The debt agreement on these
private placement debts contains covenants, which restrict incurrence of debt.
** $940,000 of letters of credit have been issued by the Company and were
outstanding at March 31, 2020 under the Amended and Restated Credit Agreement of
American States Water Company. The Company is able to obtain letters of credit
under this credit agreement. SCHEDULE 5.15 (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag114.jpg]
SCHEDULE 10.2 EXISTING LIENS None. SCHEDULE 10.2 (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag115.jpg]
EXHIBIT 1-A [FORM OF SERIES A NOTE] THIS NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO A VALID EXEMPTION THEREFROM. GOLDEN STATE WATER
COMPANY 2.17% SERIES A SENIOR NOTE DUE JULY 8, 2030 No. R-[__] [Date] $[_______]
PPN: 38121@ AC6 FOR VALUE RECEIVED, the undersigned, GOLDEN STATE WATER COMPANY
(herein called the “Company”), a corporation organized and existing under the
laws of the State of California, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on July 8, 2030 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 2.17% per annum from the
date hereof, payable semiannually, on the 8th day of January and July in each
year, commencing with the January 8 or July 8 next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 4.17% and (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand). Payments of
principal of, interest on and any Make-Whole Amount with respect to this Note
are to be made in lawful money of the United States of America at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below. This Note is one
of a series of Senior Notes (herein called the “Notes”) issued pursuant to the
Note Purchase Agreement, dated as of July 8, 2020 (as from time to time amended,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement. EXHIBIT 1A (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag116.jpg]
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary. The Company will make
required prepayments of principal on the dates and in the amounts specified in
the Note Purchase Agreement. This Note is also subject to optional prepayment,
in whole or from time to time in part, at the times and on the terms specified
in the Note Purchase Agreement, but not otherwise. If an Event of Default occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make- Whole Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State. GOLDEN STATE WATER COMPANY, a California corporation By
___________________________________ Name: Title: EXHIBIT 1A-2



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag117.jpg]
EXHIBIT 1B [FORM OF SERIES B NOTE] THIS NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO A VALID EXEMPTION THEREFROM. GOLDEN STATE WATER
COMPANY 2.90% SERIES B SENIOR NOTE DUE JULY 8, 2040 No. R-[__] [Date] $[_______]
PPN: 38121@ AD4 FOR VALUE RECEIVED, the undersigned, GOLDEN STATE WATER COMPANY
(herein called the “Company”), a corporation organized and existing under the
laws of the State of California, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on July 8, 2040 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 2.90% per annum from the
date hereof, payable semiannually, on the 8th day of January and July in each
year, commencing with the January 8 or July 8 next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 4.90% and (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand). Payments of
principal of, interest on and any Make-Whole Amount with respect to this Note
are to be made in lawful money of the United States of America at the principal
office of Bank of America, N.A. in New York, New York or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below. This Note is one
of a series of Senior Notes (herein called the “Notes”) issued pursuant to the
Note Purchase Agreement, dated as of July 8, 2020 (as from time to time amended,
the “Note Purchase Agreement”), between the Company and the respective
Purchasers named therein and is entitled to the benefits thereof. Each holder of
this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) made the representation set forth in Section 6.2 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement. EXHIBIT 1B (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag118.jpg]
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary. The Company will make
required prepayments of principal on the dates and in the amounts specified in
the Note Purchase Agreement. This Note is also subject to optional prepayment,
in whole or from time to time in part, at the times and on the terms specified
in the Note Purchase Agreement, but not otherwise. If an Event of Default occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make- Whole Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State. GOLDEN STATE WATER COMPANY, a California corporation By
___________________________________ Name: Title: EXHIBIT 1B-2



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag119.jpg]
EXHIBIT 4.4(a) FORM OF OPINION OF SPECIAL COUNSEL TO THE COMPANY [Attached]
EXHIBIT 4.4(a) (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag120.jpg]
July 8, 2020 To Each of the Purchasers Listed on Schedule A to the Note Purchase
Agreement (as defined below) Re: Golden State Water Company Ladies and
Gentlemen: We have acted as special counsel to Golden State Water Company, a
California corporation (the “Company”), in connection with that certain Note
Purchase Agreement, dated as of July 8, 2020 (the “Note Purchase Agreement”),
between the Company and you, as the Purchasers under the Note Purchase Agreement
(the “Purchasers”), and with respect to the Company’s issuance of $85,000,000
principal amount of its 2.17% Series A Senior Notes due July 8, 2030 and
$75,000,000 principal amount of its 2.90% Series B Senior Notes due July 8, 2040
(collectively, the “Notes”) pursuant to the Note Purchase Agreement. Capitalized
terms used herein, but not otherwise defined herein, shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement. This opinion
letter is delivered to you at our client’s request pursuant to Section 4.4(a) of
the Note Purchase Agreement. In rendering the opinions set forth herein, we have
examined: (i) the Company’s articles of incorporation and bylaws, as amended
through the date hereof; (ii) the resolutions of the board of directors of the
Company (the “Board”) regarding the offer and sale of the Notes; (iii) the
resolutions of the Issuance Committee of the Board authorizing the Note Purchase
Agreement, the Notes, and the transactions contemplated thereby; (iv) the good
standing certificate of the Company attached hereto as Schedule I (the “Good
Standing Certificate”); (v) Decision 20-05-010 issued by the California Public
Utilities Commission (“CPUC”) on May 7, 2020 (the “Financing Decision”); (vi)
the Note Purchase Agreement; (vii) the Notes; (viii) the letter from BofA
Securities, Inc., dated July 8, 2020, concerning the Notes (the “Representation
Letter”); and 4.4(a)-2



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag121.jpg]
(ix) such other agreements, instruments and documents as we have deemed
necessary or appropriate to enable us to render the opinions expressed below.
Additionally, we have examined originals or copies, certified to our
satisfaction, of such certificates of public officials and officers and of
representatives of the Company and we have made such inquiries of officers and
representatives of the Company, in each case, as we have deemed relevant or
necessary to establish the basis for the opinions set forth herein. The items
identified in clause (i) above are collectively hereinafter referred to as the
“Organizational Documents,” the items identified in clauses (vi) and (vii) above
are collectively hereinafter referred to as the “Transaction Documents,” and the
items identified in clauses (i) through (ix) above are collectively hereinafter
referred to as the “Documents.” In rendering the opinions expressed below, we
have, with your consent, assumed the legal capacity of all natural persons
executing documents, that the signatures of persons signing all documents in
connection with which this opinion letter is rendered are genuine, that all
documents submitted to us as originals or duplicate originals are authentic and
that all documents submitted to us as copies, whether certified or not, conform
to authentic original documents. Additionally, we have, with your consent,
assumed and relied upon the following: (a) the accuracy and completeness of all
certificates and other statements, documents, records, financial statements and
papers reviewed by us, and the accuracy and completeness of all representations,
warranties, schedules and exhibits contained in the Documents, with respect to
the factual matters set forth therein and compliance by the Company with its
covenants under the Documents; and (b) except to the extent expressly set forth
in paragraphs 1 and 2 below with respect to the Company, all parties to the
documents reviewed by us are duly organized, validly existing and in good
standing (to the extent applicable) under the laws of their respective
jurisdictions of incorporation or formation and qualified under the laws of all
jurisdictions where they are conducting their businesses or otherwise required
to be so qualified, and have full power and authority to execute, deliver and
perform under such documents and all such documents have been duly authorized,
executed and delivered by such parties. Whenever our opinion with respect to the
existence or absence of facts is indicated to be based on our knowledge or
awareness, we are referring to the actual present knowledge of the particular
Winston & Strawn LLP attorneys who have represented the Company during the
course of our limited representation of the Company in connection with the
Transaction Documents. Except as expressly set forth herein, we have not
undertaken any independent investigation, examination or inquiry to determine
the existence or absence of any facts (and have not caused the review of any
court file or indices) and no inference as to our knowledge concerning any facts
should be drawn as a result of the limited representation undertaken by us.
Based upon the foregoing and subject to the assumptions, qualifications,
limitations and comments stated herein, we are of the opinion that: 1. The
Company is validly existing and in good standing as a corporation under the laws
of the State of California. The Company has the corporate power and authority to
conduct its business as presently conducted and to execute and deliver, and to
perform its obligations under, each of the Transaction Documents. 4.4(a)-3



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag122.jpg]
2. The execution, delivery and performance of each of the Transaction Documents
have been duly authorized by all necessary corporate action on the part of the
Company, each of the Transaction Documents has been duly executed and delivered
by the Company and each of the Transaction Documents constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms. 3. Neither the execution and delivery by the Company
of the Transaction Documents, nor the performance by the Company of its
obligations thereunder: (a) violates (i) any provision of the Company’s
Organizational Documents or (ii) any law or regulation of the State of
California or the United States of America (including any applicable order,
judgment or decree of any court or governmental instrumentality known to us)
applicable to the Company which a California lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
applicable to transactions of the type contemplated by the Transaction Documents
(except we express no opinion as to any law that might be violated by any
misrepresentation or omission or a fraudulent act); (b) requires the consent or
approval of, or any filing or registration with, any governmental body, agency
or authority of the State of California or the United States of America other
than the authorization of the California Public Utilities Commission, obtained
in the Financing Decision, and which, to our knowledge, remains in full force
and effect and is not the subject of any pending or threatened application for
rehearing or petition for modification; or (c) results in the breach of, or
constitutes a default under, any of the agreements listed or described on
Schedule II attached hereto, except we express no opinion as to (i) violations
resulting from cross default provisions applicable as a result of a breach or
default under an agreement that is not listed or described on Schedule II
attached hereto or (ii) violations of financial covenants or similar provisions
to the extent they require financial calculations to ascertain compliance; or
(d) to our knowledge, results in the creation or imposition of any lien upon any
of the property of the Company under any indenture, mortgage or other agreement
described in the preceding clause (c) above. 4. To our knowledge, there are no
actions, suits, arbitrations, investigations or proceedings pending or overtly
threatened in writing by potential claimants who manifest a present intention to
sue, against the Company or any of its assets and properties, that question or
may affect the validity of any action to be taken by the Company pursuant to the
Transaction Documents, or that seek to restrain the Company from carrying out
the transactions contemplated therein or the obligations of the Company
thereunder. 5. Assuming (i) the accuracy of the representations and warranties
of the Company in Section 5.13 of the Note Purchase Agreement and compliance by
the Company with the covenants contained therein, (ii) the accuracy of the
representations and warranties of each 4.4(a)-4



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag123.jpg]
Purchaser in Section 6 of the Note Purchase Agreement, (iii) the compliance by
the Company with the offering and transfer procedures and restrictions described
in the Note Purchase Agreement and (iv) receipt by each Purchaser of a copy of
the Private Placement Memorandum dated June 2020, entitled: “Golden State Water
Company $150,000,000 Senior Unsecured Notes Due 2030 & 2040” (the “Placement
Memorandum”) prior to such sale, it is not necessary in connection with the
offer, sale and delivery of the Notes in the manner contemplated by the Note
Purchase Agreement to qualify an indenture with respect to the Notes under the
Trust Indenture Act of 1939, as amended, or to register the Notes issued
pursuant to the Note Purchase Agreement under the Securities Act of 1933, as
amended, it being understood that no opinion is expressed as to any resale of
any Notes. 6. The issuance and sale of the Notes as provided in the Note
Purchase Agreement will comply with the provisions of Regulation U or X of the
Federal Reserve Board. For purposes of this opinion, we have assumed that none
of the Purchasers is a “creditor” as defined in Regulation T. The opinions
expressed herein are subject to the following qualifications, limitations and
comments: (i) the enforceability of the Transaction Documents and the
obligations of the Company thereunder and the availability of certain rights and
remedial provisions provided for in the Transaction Documents are subject to:
(i) the effect of bankruptcy, fraudulent conveyance or transfer, insolvency,
reorganization, receivership, arrangement, liquidation, conservatorship and
moratorium laws; (ii) limitations imposed by other laws and judicial decisions
(including foreign governmental actions and foreign laws) relating to or
affecting the rights of creditors or secured creditors generally; and (iii)
general principles of equity (regardless of whether enforcement is considered in
proceedings at law or in equity), upon the availability of injunctive relief or
other equitable remedies, including, without limitation, where (1) the breach of
covenants or provisions imposes restrictions or burdens upon a party and it
cannot be demonstrated that the enforcement of such remedies, restrictions or
burdens is reasonably necessary for the protection of another party to the
agreement, (2) a party’s enforcement of such remedies, covenants or provisions
under the circumstances, or the manner of such enforcement, would violate such
party’s implied covenant of good faith and fair dealing, or would be
commercially unreasonable, (3) a court having jurisdiction finds that such
remedies, covenants or provisions were, at the time made, or are in application,
unconscionable as a matter of law or contrary to public policy or (4) self-help
or automatic or summary remedies are exercised without notice or opportunity for
hearing or correction or disclaiming liability or responsibility in connection
with the exercise of remedies; (ii) we express no opinion as to the
enforceability of cumulative remedies to the extent such cumulative remedies
purport to or would have the effect of compensating the party entitled to the
benefits thereof in amounts in excess of the actual loss suffered by such party;
(iii) provisions in the Transaction Documents deemed to impose the payment of
interest on interest may be unenforceable, void or voidable under applicable
law; 4.4(a)-5



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag124.jpg]
(iv) requirements in the Transaction Documents specifying that provisions
thereof may only be waived in writing may not be valid, binding or enforceable
to the extent that an oral agreement or an implied agreement by trade practice
or course of conduct has been created modifying any provision of such documents;
(v) as to our opinion set forth in paragraph 2 hereof, we express no opinion as
to the effect of the laws of any jurisdiction other than the State of New York
where any Purchaser may be located or where enforcement of the Notes may be
sought that limit the rates of interest legally chargeable or collectible; (vi)
we express no opinion as to the severability of any provision of any of the
Transaction Documents; (vii) we express no opinion with respect to the validity,
binding effect or enforceability of any provision of the Transaction Documents:
(i) consenting to venue or jurisdiction of any particular court or other
governmental authority (either as to personal jurisdiction or subject matter
jurisdiction); or (ii) waiving service of process or demand or notice or
constitutional rights (including a jury trial); (viii) our opinions expressed in
paragraph 1 hereof as to the existence and good standing of the Company are
given solely on the basis of the Good Standing Certificate applicable to the
Company and such opinions speak only as of the dates of such certificate and not
as of the date hereof; (ix) we express no opinion with respect to the
applicability or effect of (i) federal or state anti-trust, unfair competition,
tax, employee benefit, environmental or commodities laws, and (ii) except as
expressly set forth in paragraphs 5 and 6 above, securities or “blue sky” laws
or Federal Reserve Board margin regulations, in each case, on the transactions
contemplated by the Transaction Documents; (x) we express no opinion as to the
effect of any federal law related to copyrights, patents, trademarks, service
marks or other intellectual property on the opinions expressed herein; (xi) we
express no opinion with respect to the USA PATRIOT Act of 2001 or any laws
relating to foreign asset control or any rules, regulations or orders relating
to any of the foregoing; (xii) we express no opinion as to whether a failure to
exercise or delay in exercising rights or remedies will operate as a waiver of
any such right or remedy or with respect to the enforceability of “time is of
the essence” or other provisions relating to a delay or failure to exercise any
right, remedy or option; and (xiii) other than as to the Company as expressly
set forth herein, we express no opinion as to the effect of the legal or
regulatory status or the nature of the business of any party to any Transaction
Document. The opinions expressed herein are based upon and are limited to (i)
the laws of the 4.4(a)-6



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag125.jpg]
States of California and New York, and (ii) the laws of the United States of
America, and we express no opinion with respect to the laws of any other state,
jurisdiction or political subdivision. The opinions expressed herein that are
based on the laws of the States of California and New York and the United States
of America are limited to the laws which a New York or California lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to transactions of the type contemplated by the
Transaction Documents. Our opinions set forth in this letter are based upon the
facts in existence and laws in effect on the date hereof and we expressly
disclaim any obligation to update our opinions herein, regardless of whether
changes in such facts or laws come to our attention after the delivery hereof.
No attorney-client relationship exists or has existed by reason of our
preparation, execution and delivery of this opinion letter. In permitting
reliance hereon by you, we are not acting as your counsel and have not assumed
any responsibility to advise you with respect to the adequacy of this opinion
letter for your purposes. This opinion letter is solely for your benefit in
connection with the offer and sale of Notes in accordance with the Note Purchase
Agreement and not for the benefit of any other person. This opinion letter may
not be relied upon in any manner by any other person and may not be disclosed,
quoted, filed with a governmental agency or otherwise referred to without our
prior written consent except that you may furnish copies of this opinion letter:
(i) to your accountants and counsel; (ii) to bank or other regulatory examiners
(including, without limitation, the National Association of Insurance
Commissioners); (iii) to your successors and permitted assigns and prospective
successors and assignees, in each case, which are subject to the confidentiality
provisions set forth in the Note Purchase Agreement that are applicable to the
Purchasers or substantially the same confidentiality provisions in a separate
writing; and (iv) pursuant to judicial process or government order or
requirement of applicable law or regulation. Notwithstanding the foregoing, this
opinion letter may be relied upon by subsequent holders of the Notes who are
qualified institutional buyers (as defined in Rule 144A promulgated under the
Securities Act of 1933, as amended) and who have acquired the Notes in
accordance with the terms of the Note Purchase Agreement as if this opinion were
addressed and delivered to such holder on the date hereof; provided, however,
that by permitting reliance by subsequent holders of the Notes, we are not
undertaking any of the duties that an attorney owes to a client with respect to
this matter or the legal advice we have provided to you in the course of our
representation of the Purchasers in this matter. Very truly yours, 4.4(a)-7



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag126.jpg]
SCHEDULE I Good Standing Certificate See attached. 4.4(a)-8



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag127.jpg]
SCHEDULE II Existing Debt Instruments 1. Indenture dated September 1, 1993
between Golden State Water Company and The Bank of New York Mellon Trust
Company, N.A., as successor trustee, as supplemented 2. Note Purchase Agreement
dated as of October 11, 2005 between Golden State Water Company and Co-Bank, ACB
3. Note Agreement dated as of May 15, 1991 between Golden State Water Company
and Transamerica Occidental Life Insurance Company 4. Loan Agreement dated as of
December 1, 1996 between Golden State Water Company and California Pollution
Control Financing Authority 5. Funding Agreement effective as of October 22,
2009 between Golden State Water Company and the State of California Department
of Public Health 6. Water Supply Agreement dated as of June 1, 1994 between
Golden State Water Company and Central Coast Water Authority 7. Note Purchase
Agreement dated as of December 23, 2014 between Golden State Water Company and
The Prudential Insurance Company of America 4.4(a)-9



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag128.jpg]
EXHIBIT 4.4(b) FORM OF OPINION OF SPECIAL COUNSEL TO THE PURCHASERS [Attached]
EXHIBIT 4.4(b) (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 
[exhibit101notepurchaseag129.jpg]
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE Reference is hereby made to the Note
Purchase Agreement dated as of July 8, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Note Purchase Agreement”), among
Golden State Water Company, a California corporation and the holders of Notes
that are signatories thereto. Unless otherwise defined herein, capitalized terms
defined in the Note Purchase Agreement and used herein have the meanings given
to them in the Note Purchase Agreement. Pursuant to the provisions of Section
14.4 of the Note Purchase Agreement, the undersigned hereby certifies that: (i)
it is the sole record and beneficial owner of the Notes in respect of which it
is providing this certificate; (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code; (iii) it is not a ten percent shareholder of
the Company within the meaning of Section 871(h)(3)(B) of the Code; and (iv) it
is not a controlled foreign corporation related to the Company as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished the Company with
a certificate of its non-U.S. Person status on IRS W-8BEN-E. [•] By:
___________________________________ Name: Title: Date: ________ __, [•] EXHIBIT
14.4 (to Note Purchase Agreement)



--------------------------------------------------------------------------------



 